 

Exhibit 10.1

 

EXECUTION VERSION

 

DATED 13 July 2016 

 

SHARE SALE AGREEMENT

 

made among

 

THOSE PERSONS IDENTIFIED IN SCHEDULE 1

 

as Vendors

 

and

 

HYDRA INDUSTRIES ACQUISITION CORP.

 

as Purchaser

 

relating to the sale and purchase of
shares in DMWSL 633 Limited

 

[tlogoex99-1.jpg]

  

 

 

 

CONTENTS

 

1. Definitions and Interpretation/Basis of Obligations 2       2. Sale and
Purchase of Sale Shares 2       3. Sale and Purchase of Minority Shares and
Minority Shareholder Loan Notes 2       4. Pre-Completion Restructuring and Sale
and Purchase of Shareholder Loan Notes 3       5. Transfer of Growth Shares 3  
    6. Conditions Precedent/Termination Rights 4       7. Consideration 9      
8. Pre-Completion Matters 10       9. Completion 17       10. Leakage 18      
11. Trust Fund Matters 19       12. Warranties 20       13. Undertakings 26    
  14. Announcements/Confidentiality 26       15. Termination of Existing
Investment Agreement 28       16. Remedies and Waivers 28       17. Assignment
28       18. Vendors' Representatives 29       19. Further Assurance 30      
20. Entire Agreement 31       21. Counterparts 31       22. Invalidity 32      
23. Rights of Third Parties 32       24. Variation 32       25. Consequences of
Termination 32       26. Notices 32

 



 

 

 

27. General 33       28. Governing Law, Jurisdiction and Service of Process 34  
    Schedule 1 – The Vendors 35     Schedule 2 - The Company 38     Schedule 3 –
Pre-Completion Undertakings 39     Schedule 4 - Completion Obligations 43    
Schedule 5 – Earn-Out Consideration 46     Schedule 6 – Purchase Price
Allocation 56     Schedule 8 - Definitions and Interpretation 58     Execution  

 

i

 

 

THIS AGREEMENT is made on the 13th day of July 2016

 

AMONG:

 

(1)THE SEVERAL PERSONS IDENTIFIED IN SCHEDULE 1 (the "Vendors");

 

(2)Hydra Industries Acquisition Corp., a company incorporated in the State of
Delaware, USA, having its executive offices at 250 West 57th Street, New York NY
10107 (the "Purchaser");

 

(3)DMWSL 633 Limited, a company incorporated in England and Wales with
registered number 07176544 and having its registered office at 3 The Maltings,
Wetmore Road, Burton-on-Trent, Staffordshire DE14 1SE (the "Company");

 

(4)DMWSL 632 Limited, a company incorporated in England and Wales with
registered number 07176582 and having its registered office at 3 The Maltings,
Wetmore Road, Burton-on-Trent, Staffordshire DE14 1SE ("DMWSL 632"); and

 

(5)Gaming Acquisitions Limited, a company incorporated in England and Wales with
registered number 07120910 and having its registered office at 3 The Maltings,
Wetmore Road, Burton-on-Trent, Staffordshire DE14 1SE (the "Management Incentive
Parent").

 

BACKGROUND

 

(A)The Vendors are the legal and beneficial owners of (or are otherwise entitled
to transfer the legal and beneficial ownership of) (i) that number of Sale
Shares as are set out directly opposite their respective names in column (3) of
the tables in Schedule 1, and (ii) that number of Shareholder Loan Notes as are
set out directly opposite their respective names in column (4) of the tables in
Schedule 1.

 

(B)Each of the Vendors has agreed to sell the Sale Shares and the Shareholder
Loan Notes held by it, and the Purchaser has agreed to purchase such Sale Shares
and Shareholder Loan Notes, in each case on the terms and subject to the
conditions set out in this Agreement.

 

(C)The sale of the Sale Shares on the terms and subject to the conditions set
out in this Agreement is intended to comprise a "Relevant Sale" for the purposes
of the Articles. Therefore, upon this Agreement becoming unconditional, the
Purchaser is entitled to require the Company as agent for the Purchaser to serve
notices on the Minority Shareholders requiring them to sell the Minority Shares
to the Purchaser upon the terms set out in the Articles.

 

(D)Prior to Completion pursuant to the terms of this Agreement the Shareholder
Loan Notes are to be restructured, with the new loan notes issued as part of
this restructuring containing a drag right. As above, upon this Agreement
becoming unconditional, the Purchaser will therefore be entitled to require the
Company as agent for the Purchaser to serve notices on the Minority Shareholders
requiring them to sell their Shareholder Loan Notes to the Purchaser upon the
terms set out in the relevant instrument.

 

(E)The sale of the Sale Shares on the terms and subject to the conditions set
out in this Agreement is also intended to comprise a Parent Exit Event for the
purposes of the articles of association of Inspired Gaming Group Limited.
Following signing, the Management Incentive Parent will serve a Call Exercise
Notice on the Growth Shareholders requiring them to sell the shares they hold in
Inspired Gaming Group Limited.

 



 

 

 

(F)Hydra Industries Sponsor LLC and MIHI LLC (together, the "Sponsors") have
delivered to the Company a side letter to the Voting and Support Agreement (the
"Sponsor Voting Agreement"), dated as of the date hereof, pursuant to which,
among other things, the Persons indicated in that document have agreed to vote
their Purchaser Stock in favour of certain matters (including the Transaction
(as defined below) and certain other proposals of the Purchaser set forth in its
Proxy Statement), all on the terms and subject to the conditions set forth
therein).

 

IT IS AGREED as follows.

 

1.Definitions and Interpretation/Basis of Obligations

 

1.1.In this Agreement and the Schedules unless the context shall otherwise
require, words and expressions shall be interpreted in accordance with and have
the meaning ascribed to them in Schedule 8.

 

1.2.For the avoidance of doubt the obligations of each of the Vendors under this
Agreement are entered into on a several basis and so no claim may be made
against any Vendor in respect of a breach of this Agreement by any other Vendor.

 

2.Sale and Purchase of Sale Shares

 

2.1.Each of the Vendors agrees to sell those Sale Shares as are set out directly
opposite their name in column (3) of the table in Part A of Schedule 1 or column
(3) of the table in Part B of Schedule 1, and to sell the Exchange Shares held
by them as at Completion, on the terms and subject to the Conditions Precedent
set out in this Agreement. The Purchaser agrees to buy the Sale Shares on those
terms and subject to the Conditions Precedent.

 

2.2.The Sale Shares are sold free from Encumbrances and purchased together with
all rights attached to them (including the right to receive any dividends) at
Completion or accruing after Completion.

 

2.3.Each of the Vendors waives any restrictions on transfer (including
pre-emption rights) enforceable by it in relation to the transfer of the Sale
Shares under this Agreement and consents to such transfer for all relevant
purposes, including for the purposes of the Articles.

 

3.Sale and Purchase of Minority Shares and Minority Shareholder Loan Notes

 

3.1.Each of the Vendors hereby acknowledges and agrees that the sale of the Sale
Shares pursuant to this Agreement is intended to constitute a "Relevant Sale"
for the purposes of Article 43.1 (Institutional Drag Along) of the Articles (the
"Drag Provision"). Each of the Loan Noteholders further acknowledges and agrees
that the sale of the Shareholder Loan Notes is also be intended to constitute a
"Relevant Sale" for the purposes of the Drag Right to be contained in the 633
Loan Note Instrument.

 

3.2.Each of the Vendors, for so long as they hold shares in the Company, hereby
undertakes to the Purchaser to exercise their rights as a shareholder in the
Company (including by voting in favour of any required shareholder resolutions)
as reasonably required by the Purchaser in order to facilitate the operation of
the Drag Provision.

 



 2 

 

 

3.3.Each of the 633 Loan Note Vendors hereby undertakes to the Purchaser that
they will exercise their rights as a holder of 633 Loan Notes (including by
voting in favour of any loan note holder resolutions) as reasonably required by
the Purchaser in order to facilitate the operation of the drag provision to be
contained in the 633 Loan Note Instrument (the "633 Drag Provision") created as
part of the Pre-Completion Restructuring.

 

3.4.The Company hereby undertakes to the Purchaser that it will, promptly upon
receipt of a written notice from the Purchaser to the Company (on or no later
than 2 Business Days after the date on which it is notified that the Conditions
Precedent are satisfied), serve notices on the Minority Shareholders as required
under the Drag Provision and the 633 Drag Provision with the expectation that
completion of the procedure under the Drag Provision and the 633 Drag Provision
shall occur not later than 10 Business Days after Completion.

 

4.Pre-Completion Restructuring and Sale and Purchase of Shareholder Loan Notes

 

4.1.Following receipt of the CP Satisfaction Notice, each of the Vendors who are
also holders of Shareholder Loan Notes, the Company and DMWSL 632 shall comply
with the provisions of Schedule 7 (to the extent applicable to them) in
accordance with the timescales set out therein, to restructure the Shareholder
Loan Notes prior to Completion.

 

4.2.Each of the 633 Loan Note Vendors agrees to sell such number of Shareholder
Loan Notes as are held by them following the Pre-Completion Restructuring on the
terms set out in this Agreement. The Purchaser agrees to buy the Shareholder
Loan Notes on those terms and subject to the Conditions Precedent.

 

4.3.The Shareholder Loan Notes are sold free from Encumbrances and purchased
together with all rights attached to them (including the right to receive any
interest) at Completion or accruing after Completion.

 

4.4.Each of the Vendors waives any restrictions on transfer (including
pre-emption rights) enforceable by it in relation to the restructuring or
transfer of the Shareholder Loan Notes under this Agreement and consents to such
restructuring and transfer for all relevant purposes.

 

4.5.The Vendors, in their capacity as holders of Shareholder Loan Notes, agree
that the Company shall not repay the outstanding amounts of principal (or
interest accrued thereon) on any Shareholder Loan Notes as a result of
Completion. This Agreement is intended to be an agreement by the Majority
Noteholders for the purposes of Clause 5.2 of the Shareholder Loan Note
Instrument (and any equivalent provision in the 633 Loan Note Instrument).

 

5.Transfer of Growth Shares

 

5.1.The Management Incentive Parent hereby acknowledges that the sale of the
Sale Shares pursuant to this Agreement is intended to constitute a Parent Exit
Event for the purposes of paragraph 8 of the schedule of the Articles of
Association of Inspired Gaming Group Limited (the "Opco Articles").

 



 3 

 

 

5.2.The Management Incentive Parent hereby undertakes to the Purchaser that
promptly following the signing of this Agreement and prior to Completion, it
shall serve on the Growth Shareholders a notice specifying that it intends to
issue a Call Exercise Notice on the Growth Shareholders requiring them to
transfer their Growth Shares to it on Completion, such transfer being
conditional only upon the Completion of this Agreement. The Management Incentive
Parent further undertakes that at least two Business Days prior to Completion of
this Agreement it will serve such a Call Exercise Notice on the Growth
Shareholders to acquire the Growth Shares on Completion.

 

5.3.The Management Incentive Parent, for so long as it holds shares in Inspired
Gaming Group Limited, hereby undertakes to the Purchaser to exercise its rights
as a shareholder in Inspired Gaming Group Limited (including by voting in favour
of any required shareholder resolutions) as reasonably required by the Purchaser
in order to facilitate the transfer of the Growth Shares, subject to the terms
of this Agreement.

 

6.Conditions Precedent/Termination Rights

 

Conditions Precedent

 

6.1.The obligation of the parties to proceed to Completion is conditional upon:

 

(a)the Purchaser Stockholder Approval having been duly obtained and the Charter
Amendment having been duly approved and adopted by the stockholders of the
Purchaser by the requisite vote under the laws of the State of Delaware and the
Purchaser's certificate of incorporation;

 

(b)receipt of written confirmation from the Gambling Commission that all
Operating Licences held by Inspired Gaming (UK) Limited shall continue to have
effect following Completion of the transaction envisaged by this Agreement
without the imposition of any new and unduly onerous conditions, remedies or
requirements which are not accepted by the Purchaser, having regard to the
requirements of Clause 6.2 (the "Gambling Commission Condition");

 

(c)the licensing authority of Gibraltar (the "Gibraltar Licensing Authority")
having given their written approval to Completion of the proposed transaction
under paragraph 4 of Schedule 1 of the Gambling Act 2005 (the "Gibraltar
Gambling Act") without the imposition of any new and unduly onerous conditions,
remedies or requirements which are not accepted by the Purchaser, having regard
to the requirements of Clause 6.2 (the "Gibraltar Condition");

 

(d)receipt of written confirmation from the Alderney Gambling Control Commission
("AGCC") confirming that the Core Services Provider Associate Certificate (as
defined in the Alderney & Gambling Regulations 2009) held by Inspired Gaming
(UK) Limited shall continue to have effect following Completion without the
imposition of any new and unduly onerous conditions, remedies or requirements
which are not accepted by the Purchaser, having regard to the requirements of
Clause 6.2 (the "AGCC Condition");

 

(e)DMWSL 631 Limited delivering a certificate (signed by an authorised
signatory) confirming that no Event of Default (as defined in the Group's
Existing Financing Arrangements) has occurred under the terms of the Group's
Existing Financing Arrangements;

 



 4 

 

 

(f)the Consideration Shares shall have been approved for listing on the NASDAQ
Capital Market, subject to official notice of issuance;

 

(g)the Offer shall have been completed in accordance with the Proxy
Statement/Information Statement; and

 

(h)Purchaser shall have at least $5,000,001 of net tangible assets (as
determined in accordance with Rule 3a51-1(g)(1) of the Exchange Act) remaining
after the closing of the Offer.

 

6.2.The Purchaser shall accept all conditions, undertakings, remedies or
assurances required or imposed in relation to the Gambling Commission Condition,
the Gibraltar Condition and/or the AGCC Condition, provided always that the
Purchaser shall be entitled to refuse to accept any new or unduly onerous
condition, undertaking, remedy or assurance required or imposed in relation to
the Gambling Condition Approval, the Gibraltar Condition and/or the AGCC
Condition that would materially reduce the value of the Business taken as a
whole and/or those separate parts of the Business which are known as "VLT and
ETG" or "Digital", in each case, such separate part taken as a whole.

 

6.3.The obligation of the Institutional Vendors to proceed to Completion is
conditional upon

 

(a)the designees selected by the Institutional Vendors' Representative (provided
that such designees have been duly designated at least 10 Business Days prior to
the Completion Date) shall have been approved and duly elected or appointed to
the board of directors of Purchaser, effective as of the Completion, and
Purchaser shall have offered each of such designees the same opportunity as the
existing directors of the Purchaser to enter into an agreement for
indemnification (in addition to the indemnification provided for in Purchaser's
organizational documents), substantially in the agreed form ;

 

(b)the Purchaser having available upon Completion cash in an aggregate amount
sufficient to pay all liabilities and obligations of (i) the Purchaser due and
required to be paid at Completion or by reason of Completion; and (ii) the Group
which are due and required to be paid at Completion or by reason of Completion,
in each case as identified in writing by the Institutional Vendors'
Representative and the Purchaser prior to the date hereof or as otherwise agreed
in writing between the Institutional Vendors' Representative and the Purchaser
not less than 2 Business Days prior to the Completion Date and provided further
that this condition shall not be satisfied if there is a reasonable requirement
for any Vendor to provide funds for such purposes (the "Roll-over Condition");

 

(c)the Purchaser having drawn down the sum of US$20,000,000 under the
Purchaser's Macquarie Agreement; and

 

(d)the Purchaser having confirmed in writing that there is no deduction required
by law to be made from any of the sums payable (including in relation to the
issuance of the Consideration Shares) to the Vendors under this Agreement,

 

(Clauses 6.1 and 6.3 collectively, the "Conditions Precedent").

 



 5 

 

 

Responsibility for Satisfaction – Purchaser's Obligations

 

6.4.The Purchaser hereby undertakes at its own expense to use all reasonable
endeavours (and the Vendors acknowledge that these are limited unless it
receives the cooperation of the Company in accordance with Clause 6.5) to ensure
the satisfaction of the Conditions Precedent as soon as practicable and in any
event prior to the Long Stop Date. In particular (but without limitation) the
Purchaser hereby undertakes to prepare (and with the co-operation of the
Company) submit fully any and all necessary filings or clearance requests as
soon as reasonably possible following the date of this Agreement (and in any
event within 25 Business Days), to subsequently comply with and satisfy all
further requests for filings, submissions or information from the Gambling
Authorities and to give (or procure the giving) by any or all members of the
Purchaser's Group and any entity that the Purchaser or such member of the
Purchaser's Group has the ability to control or materially influence the
policies of, all reasonable undertakings, behavioural remedies or assurances
required or requested by the Gambling Authorities in order to obtain the
clearances referred to in Clause 6.1 (but subject always to the proviso in
Clause 6.2), including, without limitation:

 

(a)in the preparation of a submission to the Gambling Commission of an
application under Sections 102(2)(b) and 103(3) of the Gambling Act 2005
detailing the proposed transaction and the resulting changes of corporate
control (within the meaning of those sections) as soon as reasonably practicable
after the date of this Agreement (such application to be prepared by the
Purchaser but submitted by the Company pursuant to the provisions of Clause
6.9);

 

(b)in the preparation of a submission to the AGCC seeking confirmation that the
Core Services Provider Associate Certificate (as defined in the Alderney &
Gambling Regulations 2009) held by Inspired Gaming (UK) Limited shall continue
to have effect following Completion as soon as reasonably practicable after the
date of this Agreement (such application to be prepared by the Purchaser but
submitted by the Company pursuant to the provisions of Clause 6.9);

 

(c)to cooperate and comply with any reasonable request of the Company, and
provide the Company with any information or documentation reasonably required,
in relation to (i) the Company submitting a proposal to the Gibraltar Licensing
Authority under paragraph 4(1) of Schedule 1 of the Gibraltar Gambling Act
notifying the Gibraltar Licensing Authority of the proposed transaction and the
resulting Material Change, and (ii) any further or subsequent representations
the Company believes are necessary to make to the Gibraltar Licensing Authority
in connection with the proposal; and

 

(d)at its own expense to deliver to the Gibraltar Licensing Authority, to the
extent required by the Gibraltar Licensing Authority, a duly completed
application for the grant of a licence in such form and manner, and containing
such information and documents, as may be prescribed by the Gibraltar Licensing
Authority in accordance with paragraph 1 of Schedule 1 of the Gibraltar Gambling
Act, including (without limitation) procuring that any or all members of the
Purchaser's Group and its and their directors, officers, and employees, and
where possible any other individuals reasonably required by the Gibraltar
Licensing Authority, deliver any information, undertakings or documentation
required in connection therewith.

 



 6 

 

 

6.5.Subject always to Clause 6.9 below, the Purchaser undertakes to keep the
Vendors' Representatives reasonably and promptly informed as to the progress
towards satisfaction of the Conditions Precedent and undertakes to:

 

(a)as soon as reasonably practicable, notify the Vendors' Representatives and
provide to them (or their nominated advisers) copies (or in the case of
non-written communications, reasonable details) of any communications from the
Gambling Authorities or any other person in relation to the subject matter of
the Conditions Precedent which are of significance to the Conditions Precedent;
and

 

(b)provide the Company and the Vendors' Representatives (or their nominated
advisers) with draft copies of all submissions and material communications to
the Gambling Authorities, in relation to the subject matter of the Conditions
Precedent with sufficient time so as to allow the Company and their
representatives a reasonable opportunity to provide comments on such submissions
and communications before they are submitted or sent (and also to take into
account all reasonable comments of the Company in the preparation of such drafts
prior to their submission) and as soon as reasonably possible (and in any event
within two Business Days of being submitted or sent) to provide the Company and
the Vendors' Representatives (or their nominated advisers) with copies of all
such submissions and material communications in the form submitted or sent;
provided that if any information to be provided includes the Purchaser's
commercially sensitive information or any individual's personal data, then the
Purchaser need only provide copies which have had such commercially sensitive
information and/or personal data redacted.

 

6.6.Subject only to the obtaining of the Purchaser Stockholder Approval, the
Purchaser warrants to the Vendors that there exists no reason in relation to the
Purchaser's Group (including any entity that has the ability to control or
materially influence the policies of the Purchaser or the Purchaser's Group and
any entity that a member of the Purchaser's Group has the ability to control or
materially influence the policies of) and/or any of its or their officers or
managers or, to the best of its knowledge, otherwise which would prevent the
Purchaser from satisfying the Conditions Precedent before the Long Stop Date.

 

6.7.The Purchaser shall bear all filing, licence and registration fees incurred
in relation to any filing required to be made in any jurisdiction in connection
with the acquisition of the Sale Shares, the Shareholder Loan Notes, and the
Minority Shares by the Purchaser, and the Growth Shares by the Management
Incentive Parent.

 

Responsibility for Satisfaction – Joint Obligations

 

6.8.Each of the Purchaser and Landgame S.à.r.l. severally undertake that between
the date of this Agreement and the Completion Date they will not (and they will
procure that (i) any entity that has the ability to control or materially
influence the policies of any member of their group will not, and (ii) no member
of their group, or any entity that a member of their group has the ability to
control or materially influence the policies of will not) do or instruct any act
the effect of which is reasonably likely to prejudice the satisfaction of the
Conditions Precedent in good time or at all (and without limitation shall not
acquire or agree to acquire any business or assets which are competitive with
the business of the Group).

 



 7 

 

 

6.9.The Company and each of the Vendors undertakes to cooperate fully and in
good faith with the Purchaser in respect of any information, assistance or
otherwise which is within the control of the Company and or the relevant Vendor
and which is reasonably required by a Regulatory Authority in order to allow the
Purchaser in order to satisfy the Conditions Precedent.

 

6.10.The Company and the Purchaser shall, where permitted by the Gambling
Authorities, use reasonable efforts to ensure that both the Purchaser and the
Company be allowed to attend all meetings with the Gambling Authorities and,
where appropriate, to make oral submissions at such meetings. Further, the
Company and the Purchaser shall, where permitted by the Gambling Authorities,
and where requested by the Institutional Vendors' Representative, allow a person
nominated by the Vendors to attend all meetings with the Gambling Authorities
and, where appropriate, to make oral submissions at such meetings.

 

Responsibility for Satisfaction – Company's Obligations

 

6.11.The Company shall ensure that each Group Company:

 

(a)provides, as soon as is reasonably practicable, on written request, such
information about the operations of the Group and submits all documents and
other information as is available to them and is reasonably required to enable
the Purchaser to fulfil the Conditions Precedent;

 

(b)provides such assistance as the Purchaser may reasonably require in order to
fulfil the Conditions Precedent; and

 

(c)signs and makes all submissions to the Gambling Authorities which are
reasonably required by the Purchaser to satisfy the Conditions Precedent,
provided that the Purchaser has first provided a draft of these submissions to
the Company and the Company has approved them, such approval not to be
unreasonably withheld or delayed.

 

6.12.Without prejudice to the foregoing and except as otherwise regulated by
Clause 6.5 above, the Vendors and the Purchaser shall notify each other of all
requests and enquiries from any government, governmental, supranational or trade
agency, court or regulatory body relevant to the transaction evidenced by this
Agreement and those requests and enquiries shall be dealt with by the Vendors
and the Purchaser in consultation with each other and the Vendors and the
Purchaser shall co-operate with and provide all necessary information available
to them and assistance reasonably required by such government, agency, court or
body upon being requested to do so by the other.

 

Notices of Satisfaction

 

6.13.The Purchaser shall give notice to the Vendors' Representatives of the
satisfaction of the Conditions Precedent promptly and in any event within one
Business Day of becoming aware of the same (the "CP Satisfaction Notice"). Each
of the Purchaser and the Vendors shall promptly notify the other of (and furnish
to it any information it may reasonably request with respect to) any event or
condition or the existence to the Purchaser's or the Vendors' awareness, as
applicable, of any fact that would be likely to cause the Conditions Precedent
not to be fulfilled.

 



 8 

 

 

6.14.The Purchaser acknowledges that the applications to the Gambling
Authorities do not reflect the statutory approval regimes of the Gambling
Authorities (in particular because they are to be made in anticipation of
Completion) and that the Gambling Authorities may not be able to issue a
statement in the form envisaged by Clause 6.1 or provide any formal
confirmation. The Purchaser hereby accepts and acknowledges that in such case a
substantially equivalent statement or other written acknowledgement to the
effect that the relevant Gambling Authority will not object to the transaction
contemplated by this Agreement or consents to it subject to the transaction
taking place as described in the submission shall be sufficient to satisfy the
relevant Condition Precedent in the absence of a form of statement as provided
for in Clause 6.1.

 

Long Stop Date

 

6.15.If the Conditions Precedent are not satisfied or waived on or before the
Long Stop Date, either the Purchaser or the Vendors (acting through the Vendors'
Representatives) may by notice in writing to the other terminate this Agreement
in which case this Agreement shall lapse and no party shall have any claim
against any other party under or in relation to it, save that such termination
will be without prejudice to (a) any right which the Vendors may have to take
action against the Purchaser, or that the Purchaser may have to take action
against the Vendors, for a breach of the terms of this Clause 6, (b) any
provision of this Agreement which is specifically stated to survive termination;
and (c) Clause 25 of this Agreement.

 

7.Consideration

 

7.1.The consideration for the sale and purchase of the Sale Shares and the
Shareholder Loan Notes shall be the aggregate of:

 

(a)the Base Consideration; LESS

 

(b)the Accruing Negative Consideration; and PLUS

 

(c)the Earn-Out Consideration,

 

(the "Purchase Price").

 

7.2.The aggregate of the Base Consideration and the Accruing Negative
Consideration (the "Completion Payment") shall be satisfied by (i) the Cash
Element and (ii) the Stock Element, in each case as calculated in accordance
with Schedule 6.

 

7.3.The Earn-Out Consideration will be determined and will be satisfied in
favour of the holders of the Shareholder Loan Notes pro rata to their holdings
of the Shareholder Loan Notes in accordance with Schedule 5.

 

7.4.The Purchase Price shall be attributed as follows:

 

(a)£1 for the Sale Shares; and

 

(b)the remainder for the Shareholder Loan Notes (the "Loan Note Payment").

 

7.5.For the avoidance of doubt, the Earn-Out Consideration shall be applied in
its entirety to the satisfaction of the Loan Note Payment.

 

7.6.The parties agree, to the extent reasonably possible, to treat the Loan Note
Payment as being paid firstly in respect of the principal amounts owing under
the Shareholder Loan Notes and any balance shall be treated as being in relation
to the remaining accrued interest. For these purposes, the parties shall treat
any Shareholder Loan Notes that have been issued and received as payment in kind
notes for accrued interest as if they were accrued interest and not principal.

 



 9 

 

 

Transaction Calculation and Allocation

 

7.7.Not later than one Business Day before Completion the Company shall provide
to the Institutional Vendors' Representative and the Purchaser details of the
outstanding amount of PIK interest and cash interest accrued under the Groups'
Existing Financing Arrangements in each case as at the expected Completion Date.
Following receipt of this information the Institutional Vendors' Representative
and the Purchaser shall agree (each acting reasonably and in good faith) the
final calculation of the Base Consideration, the Accruing Negative
Consideration, the Completion Payment and the Cash Element.

 

7.8.Not later than two Business Days before Completion, the Vendors'
Representatives shall provide to the Purchaser a transaction allocation setting
out the allocation of the Purchase Price and the Loan Note Payment as between
the Vendors and as between the different classes of Sale Shares and Shareholder
Loan Notes (but always in accordance with the terms of Clause 7.4) (the
"Transaction Allocation"). The parties agree to adopt this allocation for all
purposes under this Agreement.

 

7.9.The Purchaser shall discharge its obligation to pay the consideration by
paying or satisfying the Completion Payment in accordance with the provisions of
paragraph 4.1 of Schedule 4.

 

Payments

 

7.10.All cash payments under this Clause 7 shall (unless the parties agree
otherwise or the recipient notifies with at least five Business Days' prior
notice a suitable alternative bank account) be paid by electronic transfer of
cleared funds for same day value to the Vendors' Solicitors' Bank Account (which
shall constitute a full discharge of the Purchaser's liability to make such a
payment and the Purchaser shall not be further concerned with or responsible for
the application of such monies).

 

8.Pre-Completion Matters

 

Pre-Completion Undertakings

 

8.1.Subject to Clause 8.2 and unless otherwise approved in writing by the
Purchaser (such approval not to be withheld or delayed unreasonably):

 

(a)the Management Vendors each undertake to exercise all of their rights and
powers as shareholders, directors and/or employees of the Group (subject to any
fiduciary duty to which they are subject) so as to ensure that between the date
of this Agreement and the Completion Date:

 

(i)the business of the Group (taken as a whole) shall be conducted in the
ordinary course; and

 

(ii)each Group Company shall comply with Part B of Schedule 3;

 

(b)the Institutional Vendors each undertake to exercise all of their rights and
powers as shareholders in the Company and to instruct any directors appointed to
the board of a Group Company by any of them, not to approve or vote in favour of
any action that would mean that:

 



 10 

 

 

(i)the business of the Group (taken as a whole) is not conducted in the ordinary
course; and

 

(ii)any Group Company fails to comply with Part B of Schedule 3;

 

(c)the Company undertakes that between the date of this Agreement and the
Completion Date it shall procure that:

 

(i)the business of the Group (taken as a whole) shall be conducted in the
ordinary course; and

 

(ii)it and each Group Company shall comply with Parts A and B of Schedule 3.

 

8.2.Clauses 8.1(a), 8.1(b), 8.1(c) and Schedule 3 shall not operate so as to
restrict or prevent or require:

 

(a)any matter undertaken in good faith in an emergency or disaster situation
with the intention of minimising any adverse effect thereof where it is not
reasonably possible to first obtain the Purchaser's prior consent provided that
the Purchaser will be notified and their consent sought for any further steps as
soon as reasonably practicable thereafter;

 

(b)the completion or performance of any obligations undertaken pursuant to any
contract or arrangement entered into by any member of the Group prior to the
date of this Agreement which has been made available to the Purchaser in the
Data Room;

 

(c)any increase in normal payments made to employees of any member of the Group
where such increase is (i) required by law or (ii) contractually required or
(iii) made in accordance with the normal practice of the relevant employer(s) so
long as it does not exceed an aggregate annual cost of £500,000 provided that
where an amount falls under both this clause and paragraphs 15 and 16 of
Schedule 3, the amount shall count towards both of the relevant baskets and
shall reduce the remaining permitted amount available in both clauses;

 

(d)any matter the undertaking of which is specifically contemplated in this
Agreement or any other Transaction Document or which is in the agreed form
including the termination of the Existing Investment Agreement;

 

(e)the completion or performance of any obligations undertaken in relation to
the Pre-Completion Restructuring (including the incurrence of non-material costs
and expenses in relation to documenting the Pre-Completion Restructuring but no
other expenditure);

 

(f)the incurrence and/or payment of any fee in relation to the transaction
envisaged by this Agreement or any of the Transaction Documents, provided that
the Purchaser has given its prior written consent (including by e-mail); or

 

(g)any matter undertaken at the written request of the Purchaser (although
neither the Vendors nor any member of the Group shall be obliged to comply with
any such request) except to the extent that they are otherwise required to
pursuant to this Agreement.

 



 11 

 

 

8.3.Any material breach of the undertakings given by the Company in Part A of
Schedule 3 to this Agreement shall not give rise to any right of damages other
than in instances where the outcome resulting from the breach is directly within
the control of the Vendors or the Company.

 

8.4.Unless otherwise approved in writing by the Institutional Vendors'
Representative (such approval not to be unreasonably withheld or delayed), the
Purchaser shall not take any of the following actions:

 

(a)make any amendment or modification to any of its organizational documents or
take any action in violation or contravention thereof, applicable law or any
applicable rules and regulations of the SEC and NASDAQ;

 

(b)issue, sell or deliver any of its equity securities or issue or sell any
securities convertible into or exercisable or exchangeable for, or options with
respect to, or warrants to purchase or rights to subscribe for, any of its
equity securities;

 

(c)make any redemption or purchase of its equity interests, except pursuant to
the Offer;

 

(d)effect any recapitalization, reclassification, equity split or similar change
in its capitalization;

 

(e)make any amendment or modification to the Investment Management Trust
Agreement, dated as of 29 October 2014 (the "Trust Agreement"), by and between
Purchaser and Continental Stock Transfer & Trust Company;

 

(f)make or allow to be made any reduction in the Purchaser Trust Amount, other
than as expressly permitted by Purchaser’s organisational documents;

 

(g)subject to the Communications Plan, contact (or permit any of its employees,
agents, representatives or Affiliates to contact) any customer, supplier,
distributor, joint-venture partner, lessor or other material business relation
of any Group Company regarding any Group Company, its businesses or the
Transaction;

 

(h)amend, waive or terminate, in whole or in part, the Sponsor Voting Agreement;

 

(i)establish any subsidiary or acquire any interest in any asset or enter into
any binding agreement, tender or offer for another business combination; or

 

(j)enter into any agreement or commitment to do any of the foregoing, or any
action or omission that would result in any of the foregoing.

 

Standstill

 

8.5.Neither Landgame S.à.r.l nor any investment fund advised or managed by
Vitruvian Partners LLP (but specifically excluding any investors in those funds
and any investee entities of those funds) shall, directly or indirectly engage
in any transactions involving the securities of the Purchaser prior to the time
of the making of a public announcement of the transactions contemplated by this
Agreement.

 



 12 

 

 

Proxy Statement/Information Statement

 

8.6.As soon as is reasonably practicable after receipt by the Purchaser from the
Company and the Vendors of all financial and other information relating to the
Company and the Vendors as the Purchaser may reasonably require for its
preparation, the Purchaser shall prepare in accordance with Clause 8.7 and file
with the SEC under the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder (the "Exchange
Act"), and with all other applicable regulatory bodies, materials in the form of
a proxy statement/information statement to be used for the purpose of soliciting
proxies from holders of Purchaser Stock for the matters to be acted upon at the
Special Meeting (as defined below) (the "Proxy Statement/Information Statement")
and offering such holders (other than the Sponsors) the opportunity to redeem up
to 100% of their shares of Purchaser Stock (the "Offer"). The Proxy
Statement/Information Statement shall include proxy materials for the purpose of
soliciting proxies from holders of Purchaser Stock to vote, at a meeting of
holders of Purchaser Stock to be called and held for such purpose (the "Special
Meeting"), in favour of (a) the adoption of this agreement and the approval of
the Transaction ("Purchaser Stockholder Approval"), (b) amending and restating
the Purchaser's certificate of incorporation, effective upon Completion, to be
substantially in the agreed form, providing for, among other things, (i) the
change of the name of the Purchaser to "Inspired Entertainment Inc."; (ii) the
existence of the Purchaser to be perpetual; and (iii) the removal of Article IX
and Section 5.2(b) (the "Charter Amendment"); (c) the election of the members of
the board of directors of Purchaser (including the designees of the Vendors);
and (d) an adjournment proposal, if necessary, to adjourn the Special Meeting
if, based on the tabulated vote count, the Purchaser is not authorised to
proceed with the Transaction. The Purchaser shall provide the Company with
copies of any written comments, and shall inform them of any material oral
comments, that Purchaser or any of its Representatives receive from the SEC or
its staff with respect to the Proxy Statement/Information Statement promptly
after the receipt of such comments and shall give the Company a reasonable
opportunity to review and comment on any proposed written or material oral
responses to such comments. The Purchaser shall use commercially reasonable
endeavours to "clear" comments from the SEC and its staff with respect to the
Proxy Statement/Information Statement and to, to the extent reasonably possible,
permit the Company to participate with Purchaser or its Representatives in any
material discussions or meetings with the SEC and its staff regarding the Proxy
Statement/Information Statement.

 

Proxy Statement/Information Statement – Obligations of the Purchaser

 

8.7.The Purchaser shall be responsible for drafting, filing and making any
subsequent amendments to the Proxy Statement/Information Statement.

 

8.8.The Purchaser shall cause the Proxy Statement/Information Statement to
comply in all material respects with the applicable requirements of the Federal
Securities Laws (as defined below). If at any time prior to Completion, any
material information relating to the Purchaser, the Group Companies or any of
their respective subsidiaries, affiliates, officers or directors, should be
discovered by the Purchaser, that should be set forth in an amendment or
supplement to the Proxy Statement/Information Statement (or any of the documents
included or referred to therein, together with any supplements, amendments
and/or exhibits thereto), so that such documents would not include any
misstatement of a material fact or omit to state any material fact necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading, an appropriate amendment or supplement describing such
information shall be promptly filed by the Purchaser with the SEC and, to the
extent required by law, disseminated to the stockholders of the Purchaser.

 



 13 

 

 

8.9.As soon as reasonably practicable following approval by the SEC, and in any
event within 3 Business Days, the Purchaser shall distribute the Proxy
Statement/Information Statement to the holders of Purchaser Stock and, pursuant
thereto, shall call the Special Meeting in accordance with the General
Corporation Law of the State of Delaware (the "DGCL") for a date no later than
thirty (30) days following the approval of the Proxy Statement/Information
Statement by the SEC and, subject to the other provisions of this Agreement,
solicit proxies from the holders of Purchaser Stock to vote in favour of the
adoption of this Agreement and the approval of the Transaction and the other
matters presented to the stockholders of the Purchaser for approval or adoption
at the Special Meeting.

 

8.10.The Purchaser, acting through its board of directors, shall include in the
Proxy Statement/Information Statement the recommendation of its board of
directors that the holders of Purchaser Stock vote in favour of the adoption of
this Agreement and the approval of the Transaction, and shall otherwise use all
reasonable endeavours to obtain the Purchaser Stockholder Approval.

 

8.11.The Purchaser shall cause the Proxy Statement/Information Statement, as so
amended or supplemented (as applicable), to be filed with the SEC and to be
disseminated to its stockholders, in each case, as and to the extent required by
applicable Federal Securities Laws.

 

Proxy Statement/Information Statement – Obligations of the Company

 

8.12.The Company shall promptly provide to the Purchaser such information
concerning the Company, the Group Companies and their respective officers and
directors as is either required by the United States federal securities laws and
the rules and regulations of the SEC promulgated thereunder (the "Federal
Securities Laws") or otherwise reasonably requested by the Purchaser for
inclusion in the Proxy Statement/Information Statement. The Company shall, and
shall cause each of the Group Companies to, make their respective directors,
officers and employees, upon reasonable advance notice, reasonably available to
Purchaser and its Representatives in connection with the drafting by the
Purchaser of the public filings with respect to the Transaction (including the
Proxy Statement/Information Statement) and to enable the Purchaser to respond in
a timely manner to comments from the SEC or its staff.

 

8.13.If at any time prior to Completion, any material information relating to
the Company, the Group Companies or any of their respective subsidiaries,
affiliates, officers or directors, should be discovered by the Company, that
should be set forth in an amendment or supplement to the Proxy
Statement/Information Statement (or any of the documents included or referred to
therein, together with any supplements, amendments and/or exhibits thereto), so
that such documents would not include any misstatement of a material fact or
omit to state any material fact necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, the
Company shall notify the Purchaser as soon as reasonably practicable upon
discovering such and an appropriate amendment or supplement describing such
information shall be promptly filed by the Purchaser with the SEC and, to the
extent required by law, disseminated to the stockholders of the Purchaser.

 



 14 

 

 

8.14.The Company shall cause the senior management of its Group to participate
in meetings, management presentations, roadshows and other activities as is
reasonably required and related to the seeking and obtaining of the Purchaser
Stockholder Approval and the approval of the Proxy Statement/Information
Statement by the SEC.

 

Proxy Statement/Information Statement – Obligations of the Vendors

 

8.15.The Institutional Vendors' Representative shall promptly provide to the
Purchaser such information concerning the Vendors as is reasonably available to
it and is either required by the applicable requirements of the Federal
Securities Laws or otherwise reasonably requested by the Purchaser for inclusion
in the Proxy Statement/Information Statement. The Vendors shall use reasonable
endeavours to cause the Company to, and shall cause each of the Group Companies
to, make their respective directors, officers and employees, upon reasonable
advance notice, reasonably available to Purchaser and its Representatives in
connection with the drafting by the Purchaser of the public filings with respect
to the Transaction (including the Proxy Statement/Information Statement) to
enable the Purchaser to respond in a timely manner to comments from the SEC or
its staff.

 

Stockholder Vote - Recommendation of the Board of the Purchaser

 

8.16.The board of directors of Purchaser shall recommend that the Purchaser's
stockholders vote in favour of this Agreement and consummating the Transaction,
and the Purchaser shall include such recommendation in the Proxy
Statement/Information Statement. Prior to the termination of this Agreement,
neither the board of directors of the Purchaser nor any committee or agent or
representative thereof shall (i) withdraw (or modify in any manner adverse to
the Company or the Vendors), or propose to withdraw (or modify in any manner
adverse to the Company or the Vendors), the Purchaser's Board's recommendation
in favour of this Agreement and the Transaction, (ii) approve, recommend or
declare advisable, or propose publicly to approve, recommend or declare
advisable, any Purchaser Acquisition Transaction (as defined below), (iii)
approve, recommend or declare advisable, or propose to approve, recommend or
declare advisable, or allow the Purchaser to execute or enter into, any
agreement related to a Purchaser Acquisition Transaction, (iv) enter into any
agreement, letter of intent, or agreement in principle requiring the Purchaser
to abandon, terminate or fail to consummate the transactions contemplated hereby
or breach its obligations hereunder, (v) fail to recommend against any Purchaser
Acquisition Transaction, (vi) fail to re-affirm the aforementioned Purchaser's
board's recommendation at the written request of the Vendors within five (5)
Business Days or (vii) resolve or agree to do any of the foregoing.

 

Listing

 

8.17.From the date of this Agreement through to Completion, the Purchaser shall
use all reasonable endeavours to remain listed as a public company on, and for
shares of Purchaser Stock to be tradable over, the NASDAQ Capital Market. The
Purchaser shall use all reasonable endeavours to obtain the listing of the
Consideration Shares for trading on the NASDAQ Capital Market prior to
Completion.

 



 15 

 

 

Exclusive Dealing

 

8.18.During the period from the date hereof through to Completion or the earlier
termination of this Agreement, the Purchaser will not, directly or indirectly,
initiate, solicit or engage in discussions or negotiations with, or knowingly
provide any information to, any person (other than the Company and the Company's
Representatives) concerning any alternative business combination transaction
involving Purchaser, including any purchase or sale of equity or assets of the
Purchaser or any other Person or a merger, combination or recapitalisation of
the Purchaser or any subsidiary thereof (each such transaction, a "Purchaser
Acquisition Transaction"); provided that this Clause 8.18 will not apply to
Purchaser in connection with communications to its stockholders related to the
transactions contemplated by this Agreement. The Purchaser will, and will cause
its subsidiaries and Representatives to, cease and cause to be terminated any
existing discussions, communications or negotiations with any Person (other than
the Company and the Company’s Representatives) conducted heretofore with respect
to any Purchaser Acquisition Transaction.

 

Sponsor Voting Agreement

 

8.19.The Purchaser hereby acknowledges and agrees that the Vendors have the
right to cause the Purchaser to enforce the Purchaser's rights and perform
Purchaser's obligations under the Sponsor Voting Agreement, and Purchaser
further acknowledges that money damages would not be an adequate remedy at law
if any Stockholder (as defined therein) fails to timely perform in any material
respect any of such Stockholder's obligations under the Sponsor Voting Agreement
and accordingly, upon the written request of the Institutional Vendors'
Representative, the Purchaser shall, in addition to any other remedy at law or
in equity, seek an injunction or similar equitable relief restraining such
Stockholder from committing or continuing any such breach or threatened breach
or to seek to compel specific performance of the obligations of any other party
under the Sponsor Voting Agreement, without the posting of any bond, in
accordance with the terms and conditions of the Sponsor Voting Agreement in any
court of having jurisdiction, and if any action should be brought in equity to
enforce any of the provisions of the Sponsor Voting Agreement, the Purchaser
shall not raise the defence that there is an adequate remedy at law.

 

Access Pending Completion

 

8.20.In order to facilitate an orderly transition of ownership, pending
Completion the Vendors shall instruct the Group to allow the Purchaser and its
representatives reasonable access during normal working hours to the premises,
senior management, and books and records of the Group (and the Purchaser hereby
agrees to be bound by and treat such information and access as being
Confidential Information in terms of the Confidentiality Agreement as if it were
a party thereto) and provided that the relevant Group Company may refuse such
access if it would be contrary to any applicable laws or regulations or legal
privilege or would cause undue disruption to the relevant business or its
management.

 

8.21.In order to facilitate the refinancing and/or extension of the Group's
Existing Financing Arrangements pending completion the Vendors shall instruct
the Group to provide reasonable assistance to the Purchaser in relation to such
refinancing and/or extension so long as in doing so (a) no liability or
obligation shall be placed on a Group Company, (b) the Vendor and each Group
Company shall not have an obligation to accept, pay or incur any liability
(contingent or otherwise) in complying with this Clause 8.21, in each case other
than as set out in the A&R Agreement.

 



 16 

 

 

8.22.In connection with the Proxy Statement/Information Statement, the Vendors
shall and shall use reasonable endeavours to ensure the Company shall furnish to
Purchaser in writing the information relating to it which is strictly required
by the applicable United States Federal Securities Laws and the rules and
regulations promulgated thereunder to be set forth in the Proxy
Statement/Information Statement, including, without limitation, all required
audited and unaudited consolidated financial statements of the Company and any
Group Company.

 

8.23.The Vendors will, as soon as reasonably practicable upon becoming aware,
notify the Purchaser of any incorrect information provided by it or them for use
in the Proxy Statement/Information Statement, if and to the extent that it shall
have become false or misleading in any material respect prior to the Special
Meeting.

 

8.24.The Company will, as soon as reasonably practicable upon becoming aware,
notify the Purchaser of any incorrect information provided by it or them for use
in the Proxy Statement/Information Statement, if and to the extent that it shall
have become false or misleading in any material respect prior to the Special
Meeting.

 

9.Completion

 

9.1.The sale and purchase of the Sale Shares and the Shareholder Loan Notes
shall be completed at the offices of the Vendors' Solicitors on the Completion
Date (or at such other place or time as may be agreed in writing between the
Purchaser and the Vendors' Representatives), when the parties shall each comply
with their respective obligations set out in Schedule 4.

 

9.2.None of the Vendors nor the Purchaser shall be obliged to complete the sale
or purchase of any of the Sale Shares or the Shareholder Loan Notes unless all
of the Sale Shares and Shareholder Loan Notes held by the Vendors (as such exist
following the Pre-Completion Restructuring) are sold and purchased
simultaneously.

 

9.3.The Purchaser shall not be obliged to complete the purchase of any of the
Sale Shares or the Shareholder Loan Notes where:

 

(a)a breach of the Warranties given by the Vendors in Clause 12 of this
Agreement as at the date of this Agreement has occurred;

 

(b)a breach of the Warranties given by the Vendors in Clause 12 of this
Agreement immediately prior to Completion has occurred; or

 

(c)a breach of the warranties given by certain managers under the Warranty Deed
(as such warranties are qualified by any disclosures provided pursuant to Clause
8 of the Warranty Deed) has occurred where such breach (or such breaches in the
aggregate) would constitute a Material Adverse Effect.

 

9.4.Subject to the provisions of Clauses 9.5 to 9.9, the Purchaser shall not be
obliged to complete the purchase of any of the Sale Shares or the Shareholder
Loan Notes where a Material Adverse Effect has occurred between the date of this
Agreement and Completion.

 

9.5.If the Purchaser becomes aware of a fact, event or circumstances which it
believes entitles it to terminate this Agreement in accordance with Clauses 9.3
or 9.4 (including following any notification made under Clause 9.6) it shall as
soon as reasonably possible (and in any event within one Business Day) give
written notice of this to the Institutional Vendors' Representative (the
"Possible Termination Event Notice").

 



 17 

 

 

9.6.If any of the Management Vendors or the Company become aware of a fact,
event or circumstance which relates to the Group and which it believes would
entitle the Purchaser to terminate in accordance with Clauses 9.3 or 9.4 , such
person shall as soon as reasonably possible (and in any event within one
Business Day) give written notice of this to each of the Purchaser and the
Institutional Vendors' Representative.

 

9.7.If the Purchaser serves a Possible Termination Event Notice in accordance
with Clause 9.5, the Purchaser and the Institutional Vendors' Representative
shall meet as soon as reasonably possible (and in any event within two Business
Days) to discuss and negotiate in good faith as to whether the fact, event or
circumstance(s) notified by the Purchaser in fact entitles the Purchaser to
terminate this Agreement .

 

9.8.If following that meeting the Purchaser, acting reasonably and in good
faith, still considers that the relevant fact, event or circumstances entitles
the Purchaser to terminate this Agreement then it shall be entitled to serve a
notice of termination on the Institutional Vendors' Representative following
which this Agreement shall be terminated and the Purchaser shall not be obliged
to proceed to Completion.

 

9.9.If the Purchaser serves a Possible Termination Event Notice and the process
of discussion and negotiation set out in Clause 9.7 above has not been resolved
on or before the date falling five (5) Business Days before the date on which
Completion would otherwise be due to occur under this Agreement, then the date
on which Completion shall occur shall be the date falling five (5) Business Days
after the date when the process referred to in Clauses 9.7 and 9.8 has been
completed.

 

10.Leakage

 

10.1.Each Vendor severally and for its or his own account only undertakes to the
Purchaser that, from the Locked Box Date up to and including the date of
Completion, no Leakage has occurred or will occur and which any such Vendor or
its Connected Persons has received or benefitted from. The Purchaser's only
remedy in respect of any breach or alleged breach of this undertaking is as set
out in Clause 10.3.

 

10.2.If the Purchaser considers that any Leakage has occurred in breach of the
undertaking in Clause 10.1, it may at any time and from time to time, prior to
the date 12 months from the Completion Date, give notice of that fact to the
relevant Vendor(s) setting out in reasonable detail the nature, timing and
amount of such Leakage.

 

10.3.If, in relation to any Vendor or its Connected Persons, any Leakage as it
set out in Clause 10.1 has occurred, the relevant Vendor(s) severally will pay
to the Purchaser the amount of any such Leakage to the extent received or
benefited from by each such Vendor or any of their Connected Persons.

 

10.4.If any Vendor(s) are required to make a payment in relation to Leakage in
accordance with Clause 10.3 then they shall also pay an additional amount equal
to the amount of Tax (if any) incurred by the Group to the extent directly
attributable to such of the relevant Leakage received or benefitted from by such
Vendor or its Connected Persons.

 

10.5.For the purposes of this Clause 10, where a Vendor has received or
benefited from any Leakage the amount payable by such Vendor shall be the amount
that they can be shown to have individually received or benefited from such
Leakage or, in circumstances where all (or any smaller group) of the Vendors or
their respective Connected Persons have benefited from but not actually received
any such Leakage, each individual Vendor's portion of the Leakage shall be
calculated as the proportion of such Leakage that its holding of Shareholder
Loan Notes bears to the total number of Shareholder Loan Notes (or in the case
of a smaller group of Vendors, to the total number of Shareholder Loan Notes
held by such group of Vendors).

 



 18 

 

 

11.Trust Fund Matters

 

11.1.Notwithstanding anything else in this agreement, the Company and the
Vendors acknowledge that each has read the sections captioned "The Offering –
Proceeds to be held in trust account" (page 17) and "Release of funds in trust
account on closing of our initial business combination" (pages 24-25)of the
Purchaser's final prospectus dated October 24, 2014 (the "Prospectus") and
understands that the Purchaser has established a trust account administered by
Continental Stock Transfer & Trust Company (the "Trust Fund") for the benefit of
the Purchaser's public stockholders and that the Purchaser may disburse monies
from the Trust Fund only (a) to the Purchaser's public stockholders in the event
they elect to convert their Purchaser Stock into cash in accordance with the
Purchaser's certificate of incorporation and/or the liquidation of the
Purchaser, (b) to the Purchaser after, or concurrently with, the consummation of
a business combination, and (c) to the Purchaser in limited amounts for its
working capital requirements and tax obligations.

 

11.2.The Company and the Vendors further acknowledge that, if the transactions
contemplated by this Agreement, or, upon termination of this agreement, another
business combination, are not consummated by the date required by the
Purchaser's certificate of incorporation, the Purchaser will be obligated to
return to its stockholders the amounts being held in the Trust Fund.
Accordingly, the Company, for itself and its subsidiaries, affiliated entities,
directors, officers, employees, stockholders, representatives, advisors and all
other associates and Affiliates, and each Vendor, for itself, hereby waive all
rights, title, interest or claim of any kind against the Purchaser to collect
from the Trust Fund any monies that may be owed to them by the Purchaser for any
reason whatsoever, including but not limited to a breach of this Agreement by
the Purchaser or any negotiations, agreements or understandings with the
Purchaser (whether in the past, present or future), and will not, seek recourse
against the Trust Fund at any time for any reason whatsoever. This Clause 11.2
shall not limit or prohibit (i) the Company's or any Vendor's right to pursue a
claim against the Purchaser for legal relief against monies or other assets held
outside the Trust Fund or (ii) any claims that the Company or the Vendors may
have in the future against Purchaser's assets or funds that are not held in the
Trust Fund (including any funds that have been released from the Trust Fund to
the Purchaser and any assets that have been purchased or acquired with any such
funds). This Clause 11.2 shall not limit the Company's or any Vendor's right to
seek specific performance against Purchaser pursuant to Clause 16.4, including
the right to seek specific performance against Purchaser to require Purchaser to
take such actions contemplated by this Agreement subject to the satisfaction of
Purchaser's conditions precedent to the Completion, and to comply with the terms
of the Trust Agreement, including distribution of funds from the Trust Fund upon
the Completion in accordance with the terms of this Agreement. This Clause 11.2
will survive the termination of this Agreement for any reason.

 

11.3.The Purchaser shall cause the Trust Fund to be disbursed to the Purchaser
and as otherwise contemplated by this Agreement immediately upon Completion. All
liabilities and obligations of the Purchaser due and owing or incurred at or
prior to Completion shall be paid as and when due, including all amounts payable
(i) to stockholders of the Purchaser who elect to have their shares converted to
cash in accordance with the provisions of the Purchaser's certificate of
incorporation, (ii) all amounts payable in connection with any of the
arrangements or transactions involving the repurchase or redemption of Purchaser
Stock for the purpose of enhancing the likelihood of and securing approval of
the transactions contemplated by this Agreement by the holders of Purchaser
Stock, (iii) for income tax or other tax obligations of the Purchaser prior to
Completion, (iv) as repayment of loans and reimbursement of expenses to
directors, officers and founding stockholders of the Purchaser, and (v) to third
parties (e.g. professionals, printers, etc.) who have rendered services to the
Purchaser in connection with its operations and efforts to effect a business
combination, including the transaction contemplated by this Agreement.

 



 19 

 

 

12.Warranties

 

Vendors' Warranties

 

12.1.Each of the Vendors warrants to the Purchaser that as at the date of this
Agreement and in the case of the Management Vendors only, also as at the
Completion Date:

 

(a)it is the sole legal and beneficial owner (or is otherwise entitled to
transfer the legal and beneficial ownership of) and is entitled to sell and
transfer the full legal and beneficial ownership of those Sale Shares set out
directly opposite its name in column (3) of the table in Part A of Schedule 1 or
column (3) of the table in Part B of Schedule 1 to the Purchaser free from
Encumbrances and otherwise on the terms set out in this Agreement; and

 

(b)it is the sole legal and beneficial owner (or is otherwise entitled to
transfer the legal and beneficial ownership of) and is entitled to sell and
transfer the full legal and beneficial ownership of those Shareholder Loan Notes
set out directly opposite its name in column (4) of the table in Part A of
Schedule 1 or column (4) of the table in Part B of Schedule 1 to the Purchaser
free from Encumbrances and otherwise on the terms set out in this Agreement.

 

12.2.Each of the Institutional Vendors warrants to the Purchaser that as at the
Completion Date:

 

(a)it is the sole legal and beneficial owner (or is otherwise entitled to
transfer the legal and beneficial ownership of) and is entitled to sell and
transfer the full legal and beneficial ownership of those (i) Sale Shares set
out directly opposite its name in column (3) of the table in Part A of Schedule
1 or column (3) of the table in Part B of Schedule 1, and (ii) Exchange Shares
as notified to the Purchaser pursuant to the terms of Schedule 7, to the
Purchaser free from Encumbrances and otherwise on the terms set out in this
Agreement; and

 

(b)it is the sole legal and beneficial owner (or is otherwise entitled to
transfer the legal and beneficial ownership of) and is entitled to sell and
transfer the full legal and beneficial ownership of those 633 Loan Notes as set
out in the notice provided to the Purchaser in accordance with Schedule 7 of
this Agreement, to the Purchaser free from Encumbrances and otherwise on the
terms set out in this Agreement.

 

12.3.Each of the Vendors further warrants to the Purchaser that as at the date
of this Agreement;

 

(a)it has the requisite power and authority to enter into and perform this
Agreement;

 



 20 

 

 

(b)this Agreement and each of the documents which are to be entered into by it
pursuant to or otherwise in connection with this Agreement will constitute
binding obligations on it in accordance with their respective terms;

 

(c)to the extent it is a body corporate, it is not insolvent or unable to pay
its debts as they fall due within the meaning of any relevant insolvency
legislation and it has not stopped paying its debts as they fall due;

 

(d)to the extent that he or she is an individual, he is not bankrupt and no
order or petition has been presented for his bankruptcy and no trustee in
bankruptcy has been appointed in respect of him or his assets and he has not
received any notification from any third party that it intends to initiate such
a presentation or appointment; and

 

(e)entry into and, subject to the satisfaction of the Conditions Precedent,
compliance with the terms of this Agreement and each of the documents which are
to be entered into by it pursuant to or otherwise in connection with this
Agreement do not constitute a default or a breach under any provision of any
law, order, judgment, decree, regulation, or agreement by which the relevant
Vendors(s) are bound that could be reasonably be expected to prevent the
relevant Vendor(s) from proceeding to Completion.

 

12.4.For the avoidance of doubt, the warranties in Clauses 12.1, 12.2 and 12.3
are given by each Vendor severally and only in relation to its/his (as the case
may be) own authority, power, title and capacity. The maximum aggregate
liability of each Vendor under or in respect of any and all breaches by it/him
of the warranties in Clauses 12.1, 12.2 and 12.3 and/or any other claim under or
in relation to this Agreement and the transaction evidenced by it shall not
exceed the amount of the Purchase Price actually received by it/him.

 

Purchaser's Warranties

 

12.5.The Purchaser warrants to each Vendor that as at the date of this
Agreement:

 

(a)subject only to obtaining the Purchaser Stockholder Approval, it has the
requisite power and authority to enter into and to perform this Agreement;

 

(b)this Agreement and each of the documents which are to be entered into by the
Purchaser pursuant to or otherwise in connection with this Agreement will
constitute binding obligations of the Purchaser in accordance with their
respective terms;

 

(c)subject only to the release of funds from the Purchaser's Trust Fund, it is
not insolvent or unable to pay its debts as they fall due within the meaning of
any relevant insolvency legislation and it has not stopped paying its debts as
they fall due; and

 

(d)entry into and, subject to the satisfaction of the Conditions Precedent,
compliance with the terms of this Agreement and each of the agreements which are
to be entered into by it do not constitute a default or a breach under any
provision of any law, order, judgment, decree, regulation or agreement by which
the Purchaser is bound that could be reasonably be expected to prevent the
Purchaser from proceeding to Completion.

 



 21 

 

 

12.6.The Purchaser further warrants to each Vendor that, as at the date of this
Agreement and as at the Completion Date;

 

(a)subject only to each of the Purchaser Stockholder Approval being obtained and
the Roll-over Condition being satisfied, the Purchaser has financial resources
required, including committed, unconditional funds pursuant to the Purchaser's
Macquarie Agreement, in an aggregate amount sufficient to pay all liabilities
and obligations of (i) the Purchaser due and required to be paid at Completion
or by reason of Completion; and (ii) the Group which are due and payable at
Completion or by reason at Completion, as identified in writing by the
Institutional Vendors' Representative and the Purchaser prior to the date hereof
or as otherwise agreed in writing between the Institutional Vendors'
Representative and the Purchaser not less than 2 Business Days prior to the
Completion Date (including without limitation amounts required by the Company in
relation to payments to the Participating Executives of their Entitlements under
the Management Bonus Scheme on the Completion Date as so identified), and so far
as the Purchaser is aware it will be able to (i) satisfy all conditions of
drawdown to such committed facilities at or prior to Completion, and (ii)
satisfy the obligations of the Group described above (acknowledging that in no
event shall any Vendor be required to provide funds for that purpose);

 

(b)other than as specifically disclosed to (and accepted in writing by) the
Vendors (it being acknowledged that in respect of the management incentive
package to be provided generally to management, only summary details of such
package need be disclosed), or as may otherwise be specifically contemplated or
provided for in any of the Transaction Documents, there are no contracts,
agreements, arrangements or other understandings, (whether reduced to writing or
not) between the Purchaser or any of its Connected Persons and any of the
employees of the Group (or any of their Connected Persons):

 

(a)involving any payment of money or other benefits or the giving of any
indemnity or other assurances, in connection with the transactions contemplated
by this Agreement;

 

(b)otherwise concerning the transactions contemplated by this Agreement; or

 

(c)which is conditional upon the transactions contemplated by this Agreement;

 

(c)no default or draw stop event under the Purchaser's Macquarie Agreement has
occurred and there is no condition precedent not able to be satisfied nor is the
Purchaser aware of any event or circumstance which could reasonably be expected
to constitute such a default or draw stop event or result in any condition
precedent not being satisfied which would enable the funder to refuse to provide
funds under the Purchaser's Macquarie Agreement on the Completion Date;

 

(d)the Purchaser is not entering into this Agreement with the intent to hinder,
delay or defraud either present or future creditors of the Company;

 



 22 

 

 

(e)the Purchaser has timely filed all forms, reports and documents required to
be filed by it with the SEC since October 14, 2014, together with any
amendments, restatements or supplements thereto. The Purchaser has provided to
the Company, in the form filed with the SEC, except to the extent available in
full without redaction on the SEC’s EDGAR website, (i) its Annual Reports on
Form 10-K for the periods ended December 31, 2014, and December 31, 2015 (ii)
its Quarterly Reports on Form 10-Q for the periods ended September 30, 2014,
March 31, 2015, June 30, 2015, September 30, 2015 and March 31, 2016, and (iii)
the Prospectus, all registration statements and other forms, reports and
documents (other than Annual Reports on Form 10-K and the Quarterly Reports on
Form 10-Q not referred to in clauses (i) and (ii) above) filed by the Purchaser
with the SEC since October 14, 2014 (the forms, reports and other documents
referred to in clauses (i) through (iii) above (including those available on the
SEC’s EDGAR website) being, collectively, the "Purchaser SEC Reports"). The
Purchaser SEC Reports were prepared in all material respects in accordance with
the requirements of the Securities Act and the Exchange Act, as the case may be,
and the rules and regulations thereunder. The Purchaser SEC Reports did not at
the time they were filed with the SEC (except to the extent that information
contained in any Purchaser SEC Report has been superseded by a later timely
filed Purchaser SEC Report) contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading;

 

(f)each of the financial statements (including, in each case, any notes thereto)
contained in the Purchaser SEC Reports was prepared in accordance with U.S. GAAP
applied on a consistent basis throughout the periods indicated (except as may be
indicated in the notes thereto or, in the case of unaudited statements, as
permitted by Form 10-Q of the SEC) and each fairly presents, in all material
respects, the financial position, results of operations and cash flows of the
Purchaser as at the respective dates thereof and for the respective periods
indicated therein;

 

(g)except as and to the extent set forth on the balance sheet of the Purchaser
at March 31, 2016 (the "Purchaser Balance Sheet"), the Purchaser has no
liability or obligation of any nature (whether accrued, absolute, contingent or
otherwise), except for (i) liabilities and obligations incurred since the date
of the Purchaser Balance Sheet in the ordinary course of business which are not,
individually or in the aggregate, material to the Purchaser; (ii) liabilities
and obligations incurred in connection with the transactions contemplated by
this Agreement; and (iii) liabilities and obligations which are not,
individually or in the aggregate, material to the Purchaser;

 

(h)the Purchaser has heretofore furnished to the Company complete and correct
copies of all amendments and modifications that have not been filed by the
Purchaser with the SEC to all material agreements, documents and other
instruments that previously had been filed by the Purchaser with the SEC and are
currently in effect;

 

(i)all comment letters received by the Purchaser from the SEC or the staff
thereof since its inception and all responses to such comment letters filed by
or on behalf of the Purchaser are publicly available on the SEC's EDGAR website;

 



 23 

 

 

(j)to the Purchaser's Knowledge, since October 14, 2014, each director and
executive officer of the Purchaser has filed with the SEC on a timely basis all
statements required by Section 16(a) of the Exchange Act and the rules and
regulations thereunder;

 

(k)since October 14, 2014, the Purchaser has timely filed and made available to
the Company all certifications and statements required by (x) Rule 13a-14 or
Rule 15d-14 under the Exchange Act or (y) 18 U.S.C. Section 1350 (Section 906 of
the Sarbanes-Oxley Act of 2002) with respect to any Purchaser SEC Report (the
"Purchaser Certifications"). Each of the Purchaser Certifications is true and
correct. The Purchaser maintains disclosure controls and procedures required by
Rule 13a-15 or Rule 15d-15 under the Exchange Act; such controls and procedures
are reasonably designed to ensure that all material information concerning the
Purchaser is made known on a timely basis to the individuals responsible for the
preparation of the Purchaser's SEC filings and other public disclosure
documents. As used in this Clause 12.5(k) the term "file" shall be broadly
construed to include any manner in which a document or information is furnished,
supplied or otherwise made available to the SEC;

 

(l)the Purchaser maintains and will continue to maintain a standard system of
accounting established and administered in accordance with U.S. GAAP. The
Purchaser has designed and maintains a system of internal controls over
financial reporting, as defined in Rules 13a-15(f) and 15d-15(f) of the Exchange
Act, sufficient to provide reasonable assurances regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with U.S. GAAP. The Purchaser maintains a system of
internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management's general or
specific authorisations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with U.S. GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management's general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences;

 

(m)all non-audit services were approved by the audit committee of the Board of
Directors and committees of the Purchaser. The Purchaser has no off-balance
sheet arrangements;

 

(n)neither the Purchaser nor, to the Knowledge of Purchaser, any manager,
director, officer, employee, auditor, accountant or representative of the
Purchaser has received or otherwise had or obtained knowledge of any complaint,
allegation, assertion or claim, whether written or oral, regarding the
accounting or auditing practices, procedures, methodologies or methods of the
Purchaser or their respective internal accounting controls, including any
complaint, allegation, assertion or claim that the Purchaser has engaged in
questionable accounting or auditing practices. No attorney representing the
Purchaser, whether or not employed by the Purchaser, has reported evidence of a
material violation of securities laws, breach of fiduciary duty or similar
violation by the Purchaser or any of its officers, directors, employees or
agents to the Board of Directors of the Purchaser (or any committee thereof) or
to any director or officer of the Purchaser. Since the Purchaser's inception,
there have been no internal investigations regarding accounting or revenue
recognition discussed with, reviewed by or initiated at the direction of the
chief executive officer, chief financial officer, general counsel, the Board of
Directors of the Purchaser or any committee thereof;

 



 24 

 

 

(o)none of the information supplied or to be supplied by the Purchaser or any of
its Affiliates expressly for inclusion in the Purchaser SEC Reports, mailings to
the Purchaser's stockholders with respect to the Offer and/or the Transaction,
any supplements thereto and/or in any other document filed with any Governmental
Entity in connection herewith (including the Proxy Statement/Information
Statement), will, at the date of filing and/or mailing, as the case may be,
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in light of the
circumstances under which they are made, not misleading (subject to the
qualifications and limitations set forth in the materials provided by the
Purchaser or that is included in the applicable filings). No representation or
warranty is made by the Purchaser with respect to statements made or
incorporated by reference therein based on information supplied or to be
supplied by, the Company, the Vendors or any of their respective affiliates;

 

(p)as of 30 June 2016, the Trust Fund has a rounded-off balance of
US$80,031,318.87 (the "Purchaser Trust Amount"), such monies invested in United
States Government securities or money market funds meeting certain conditions
under Rule 2a-7 promulgated under the Investment Company Act and held in trust
by Continental Stock Transfer & Trust Company pursuant to the Trust Agreement.
The Trust Agreement is valid and in full force and effect and enforceable in
accordance with its terms and has not been amended or modified. There are no
separate agreements, side letters or other agreements or understandings (whether
written or unwritten, express or implied) that would cause the description of
the Trust Agreement in the Purchaser SEC Reports to be inaccurate in any
material respect and/or that would entitle any person (other than the
underwriters of the Purchaser's initial public offering for deferred
underwriting commissions as described in the Purchaser SEC Reports and
stockholders of the Purchaser holding shares of Purchaser Stock sold in the
Purchaser's initial public offering who shall have elected to redeem their
shares of Purchaser Stock pursuant to the Purchaser's certificate of
incorporation, as amended) to any portion of the proceeds in the Trust Fund.
Prior to the Completion, none of the funds held in the Purchaser's Trust may be
released except (a) to pay income and franchise taxes or for working capital
purposes from any interest income earned in the Trust Fund and (b) to redeem
shares of Purchaser Stock in accordance with the provisions of the Purchaser's
certificate of incorporation, as amended, as described in the Purchaser SEC
Reports; and

 

(q)Purchaser Stock is registered pursuant to Section 12(b) of the Exchange Act
and is listed for trading on the NASDAQ Capital Market as of the date hereof.
There is no proceeding pending or, to the Knowledge of the Purchaser, threatened
in writing against the Purchaser by the SEC with respect to any intention by the
SEC to deregister the Purchaser Stock. There is no proceeding pending or, to the
Knowledge of the Purchaser, threatened in writing against the Purchaser by
NASDAQ with respect to any intention by NASDAQ to prohibit or terminate the
listing of Purchaser Stock on the NASDAQ Capital Market. The Purchaser has not
taken any action that is designed to terminate the registration of Purchaser
Stock under the Exchange Act.

 



 25 

 

 

13.Undertakings

 

Purchaser's Undertakings

 

13.1.The Purchaser undertakes to the Company and each Vendor:

 

(a)that it will take all steps necessary to preserve and enforce its rights and
remedies (or the rights and remedies of any other member of the Purchaser's
Group) in relation to the Trust Fund in order to make payment on the Completion
Date of each of the amounts payable by it to the Vendors pursuant to Clause 7
and Schedule 4;

 

(b)to satisfy or procure the satisfaction of all documentary conditions required
to be satisfied under the Purchaser's Macquarie Agreement; and

 

(c)promptly to notify the Vendors' Representatives upon becoming aware of the
occurrence of any default or draw stop event under the Purchaser's Macquarie
Agreement or of any event which prevents any of the conditions precedent under
the Purchaser's Macquarie Agreement being satisfied of which it becomes aware
between the date of this Agreement and Completion which may prevent it from
complying with its obligations to make payment at Completion under Clause 7 and
Schedule 4 , setting out the details of such default or event and any action
taken or proposed to be taken to remedy it and the Purchaser undertakes to use
all reasonable endeavours to remedy any such default or event prior to
Completion.

 

Purchaser's and Company's Undertakings

 

13.2.The Company and the Purchaser shall each use all reasonable endeavours to
ensure that the conditions precedent to the Effective Date occurring (as defined
in the A&R Agreement) are satisfied on or prior to Completion of this Agreement.

 

14.Announcements/Confidentiality

 

14.1.No public announcements or press or media releases regarding the existence
or contents of this Agreement (other than may be required by law, or by the
rules or regulations of, or any undertakings given to, any recognised investment
exchange (as such term is defined in the Financial Services and Markets Act
2000)) shall be made by any of the parties unless and until the form and content
of such announcement or release (including any mention of the Purchase Price or
the Loan Note Payment) have been submitted to and agreed by the Vendors'
Representatives and the Purchaser (which consent shall not be unreasonably
withheld or delayed). The parties agree that it shall be reasonable to withhold
consent to any announcement or release which contains any details of the
Purchase Price or the Loan Note Payment.

 

14.2.Where any announcement or disclosure is made in reliance on the exception
in Clause 14.1 the party making the announcement or disclosure shall, where
possible, consult with the other party as to the form, content and timing of the
announcement or disclosure.

 

14.3.Subject to Clause 14.4, the Purchaser shall (and shall procure that each
member of the Purchaser's Group shall) and each Vendor shall treat as strictly
confidential and not use or disclose any information which relates to:

 



 26 

 

 

(a)the provisions of this Agreement, including the amount, allocation or
calculation of the Purchase Price and the Loan Note Payment (or any other
agreement to be delivered at Completion);

 

(b)the negotiations relating to this Agreement (and such other agreements); or

 

(c)any other party to this Agreement and the business carried on by each of
them.

 

14.4.The provisions of Clause 14.3 shall not prohibit disclosure or use if and
to the extent:

 

(a)the disclosure contains no information or commentary other than in respect of
details contained in an announcement agreed under Clause 14.1;

 

(b)it is required by law or regulation or for the purpose of any judicial
proceedings arising out of this Agreement or any other agreement entered into
under or pursuant to this Agreement;

 

(c)it is required by the applicable rules of any stock exchange on which the
securities of the parties to this Agreement (or one of their Associated
Companies) are listed or quoted (or on which it is proposed that such securities
be listed or quoted during the process of applying to become so listed or
quoted) or any other competent regulatory authority;

 

(d)it becomes publicly available (other than as a result of disclosure by the
relevant party to this Agreement or the Confidentiality Agreement, or any other
person, in breach of such agreements);

 

(e)that the other parties have given prior written approval to the disclosure;
or

 

(f)the information is subsequently obtained free of any restrictions on use or
obligations of confidentiality from a third party which is itself free of any
restrictions on use or obligations of confidentiality with respect to that
information,

 

provided that except where prohibited by any applicable law or regulation prior
to disclosure of any information pursuant to Clause 14.4(a) or 14.4.(b), the
party concerned shall, where possible, promptly notify the other party of such
requirement with a view to providing the other party with the opportunity to
contest such disclosure or otherwise to agree the timing of, conditions to and
content of such disclosure.

 

14.5.Regardless of any information that becomes publicly available or is
obtained in accordance with Clause 13 above, neither the Vendors nor the
Purchaser shall (and the Purchaser shall procure that each member of the
Purchaser's Group shall not) discuss the amount, allocation or calculation of
the Purchase Price with any party without the prior written approval of the
Vendors' Representatives.

 

14.6.Notwithstanding any other provisions of this Clause 14, following the
initial announcement by the Purchaser of the execution of this Agreement (which
shall take place no more than 4 Business Days after the date of this Agreement)
an Institutional Vendor shall be permitted to disclose on a confidential basis
to any investor or prospective investor in funds managed by it or one of its
affiliated entities such details regarding the existence and contents of this
Agreement as are required under the fund documentation relating to any such
fund.

 



 27 

 

 

14.7.Notwithstanding any other provisions of this Clause 14, the Management
Vendors shall be permitted to disclose on a confidential basis to their
professional advisers and any taxation authority such details regarding the
existence and content of this Agreement as are reasonably necessary from time to
time.

 

15.Termination of Existing Investment Agreement

 

15.1.Each Vendor and the Company hereby acknowledges that the Existing
Investment Agreement will be terminated in accordance with its terms upon
Completion. Subject to and conditional upon Completion occurring each Vendor
confirms that it shall have no claims, demands, damages or costs of whatsoever
nature against any Group Company or any other Vendor pursuant to the Existing
Investment Agreement and to the extent that any such claim exists, each Vendor
waives such claim.

 

16.Remedies and Waivers

 

16.1.No delay or omission on the part of any party to this Agreement in
exercising any right, power or remedy provided under this Agreement or any other
documents referred to in it shall:

 

(a)impair such right, power or remedy; or

 

(b)operate as a waiver thereof.

 

16.2.The single or partial exercise of any right, power or remedy provided under
this Agreement shall not preclude any other or further exercise thereof or the
exercise of any other right, power or remedy.

 

16.3.No party shall be entitled to terminate or rescind this Agreement (whether
as a result of a repudiatory breach or otherwise) other than pursuant to the
right of termination contained in Clause 6.15. The Purchaser acknowledges that
its only remedy in respect of the transaction evidenced by this Agreement shall
be a claim in contract under the terms of the Transaction Documents (including,
for the avoidance of doubt, any claim for specific performance as contemplated
by Clause 16.4) and not any other claim (including any claim in equity or tort
or under the Misrepresentation Act 1967 or otherwise).

 

16.4.Each of the parties acknowledges and agrees that any party to this
Agreement shall be entitled to seek the remedy of specific performance if any
other party fails to comply with is respective obligations under this Agreement.
This is without prejudice to any other remedies that the parties or any of them
may seek in respect of any breach of this Agreement.

 

17.Assignment

 

17.1.Subject to Clauses 17.2 and 17.3, the rights of the Purchaser under this
Agreement shall not be assignable without the prior written consent of the
Vendors' Representatives. The rights of the Vendors under this Agreement shall
not be assignable without the prior written consent of the Purchaser.

 

17.2.Subject to Clause 17.3, the Purchaser may assign its rights under this
Agreement (by way of security only) to its principal provider of bank finance in
relation to the transaction evidenced by this Agreement but so that,
notwithstanding any such assignment in security, the Vendors may unless they
receive written notice of enforcement of the relevant security interest, deal
with the Purchaser in connection with all matters arising under this Agreement.

 



 28 

 

 

17.3.In the case of any assignment of rights under this Clause 17, in each such
case:

 

(a)the assignor shall remain liable for its obligations under this Agreement;

 

(b)the assignee's rights under this Agreement following such assignment shall be
no greater than the assignor's rights would have been had any such assignment
not occurred; and

 

(c)the liability of the parties under this Agreement shall be no greater than
such liabilities would have been had any such assignment not occurred.

 

18.Vendors' Representatives

 

18.1.Each of the Institutional Vendors hereby irrevocably appoints the
Institutional Vendors' Representative as their sole representative to act on
their behalf for all purposes under this Agreement including for the purposes
of:

 

(a)delivering instructions to the Purchaser in connection with the payment of
any Purchase Price payable and the corresponding issue of Consideration Shares
to the relevant Institutional Vendor hereunder;

 

(b)agreeing with the Purchaser the allocation of the Purchase Price as between
the Cash Element and Consideration Shares in accordance with Schedule 6;

 

(c)accepting notices on behalf of the Institutional Vendors in accordance with
Clause 26;

 

(d)taking any and all actions that may be necessary or desirable, as determined
by the Institutional Vendors' Representative in its sole discretion, in
connection with the payment of the costs and expenses incurred with respect to
the transactions contemplated by this Agreement; and

 

(e)granting any consent or approval on behalf of the Vendors or any of them
under this Agreement including any variation or waiver which is not material in
the context of this Agreement,

 

together 18.1(a)to 18.1(e) above being the "Authorisations".

 

18.2.Each of the Management Vendors hereby irrevocably appoints the Management
Vendors' Representative as their sole representative to act on their behalf for
all purposes under the Agreement including for the purposes of the
Authorisations described in Clause 18.1 but with changes made so that any
references to each "Institutional Vendor" are references to each "Management
Vendor" and references to the "Institutional Vendors' Representative" are
references to the "Management Vendors' Representative".

 

18.3.Each of the Institutional Vendors hereby irrevocably (by way of security
for the performance of their obligations under this Agreement) appoints the
Institutional Vendors' Representative as its attorney with full authority on its
behalf and in the Institutional Vendor's name or otherwise to do all acts and to
execute and deliver such documents or deeds as are required by law or as may, in
the reasonable opinion of the Institutional Vendors' Representative, be required
to give effect to the matters described in Clause 18.1. Each Institutional
Vendor hereby indemnifies the Institutional Vendors' Representative against all
losses, liabilities, costs, claims, actions, demands or expenses which he may
incur or which may be made against him as a result of, or in connection with,
anything lawfully done by virtue of the power of attorney conferred by this
Clause 18.3.

 



 29 

 

 

18.4.Each Management Vendor hereby irrevocably (by way of security for the
performance of their obligations under this Agreement) appoints the Management
Vendors' Representative as their attorney with full authority on their behalf
and in the Management Vendor's name or otherwise to do all acts and to execute
and deliver such documents or deeds as are required by law or as may, in the
reasonable opinion of the Management Vendors' Representative, be required to
give effect to the matters described in Clause 18.2. Each Management Vendor
hereby indemnifies the Management Vendors' Representative against all losses,
liabilities, costs, claims, actions, demands or expenses which he may incur or
which may be made against him as a result of, or in connection with, anything
lawfully done by virtue of the power of attorney conferred by this Clause 18.4.

 

18.5.Subject to Clause 18.6, the Purchaser and each Vendor acknowledges that in
exercising the powers and authorities conferred by this Clause 18 upon the
relevant Vendors' Representative, the relevant Vendors' Representative shall
not, save for as expressly provided herein, be acting, or be construed as
acting, as the agent or trustee on behalf of the Vendor who appointed him, and
each Vendor and the Purchaser agrees that the relevant Vendors' Representative
shall have no liability whatsoever to the Purchaser or the Vendor who appointed
him in relation to the exercise of those powers and authorities, save to the
Vendor who has appointed him in the case of fraud or bad faith.

 

18.6.Notwithstanding Clause 18.5, the Purchaser shall be entitled to rely on the
exercise of the powers and authorities conferred on the relevant Vendors'
Representative as if the relevant Vendor is exercising such powers and
authorities.

 

18.7.The provisions of this Clause 18 are intended to be for the express benefit
of, and will be enforceable by, each Vendors' Representative as a third party
beneficiary in accordance with Clause 23.

 

19.Further Assurance

 

19.1.For a period of nine months following Completion, each of the parties shall
from time to time, on being reasonably required to do so by another party now or
at any time in the future, do or procure that there is done (at the expense of
the party making the request) all such acts and/or execute or procure the
execution of all such documents as may reasonably be within its power as
necessary for giving full effect to this Agreement.

 

19.2.The Purchaser and the Vendors each acknowledge that the Vendors and/or the
Purchaser may need access from time to time after Completion to certain
accounting, Tax, insurance and other records and information (including any CRC
Information) held by the members of the Group or each Vendor's Group (as
applicable) to the extent such records and information pertain to events
occurring prior to Completion for the purpose of:

 

(a)filing its tax returns or dealing with the relevant Tax Authority in respect
of such returns; or

 



 30 

 

 

(b)complying with applicable laws or regulations (including the CRC Order); or

 

(c)preparing consolidated financial information in respect of the Group as
required for SEC purposes for fiscal years 2013, 2014, 2015 and 2016 (or any
subsequent periods),

 

and, accordingly, the Purchaser and the Vendors each agree that it shall, to the
extent reasonably practicable, upon being given reasonable notice by the Vendors
or the Purchaser (as applicable) and subject to the Vendors or the Purchaser (as
applicable) giving such undertaking as to confidentiality as the Purchaser or
the Vendors (as applicable) shall reasonably require (provided that such
undertaking will not restrict the provision of information as may be necessary
to HMRC, any other Tax Authority, any securities exchange or otherwise as
required by applicable law), and shall cause the Group or each Vendor's Group
(as applicable) to properly retain and maintain such records (including CRC
Information) until the earlier of the date that is three years after Completion
or such time as the Vendors or the Purchaser (as applicable) agree in writing
that such retention and maintenance is no longer necessary.

 

20.Entire Agreement

 

20.1.This Agreement, the Warranty Deed and the other documents to be delivered
at Completion in accordance with Schedule 4 (the "Transaction Documents")
contain the entire agreement between the parties with respect to the
transactions contemplated in this Agreement and shall (save where there has been
a fraudulent misrepresentation) supersede all prior proposals, representations,
agreements and negotiations relating thereto, whether written, oral or implied,
between the parties or any of them or their respective advisers or any of them.

 

20.2.The Purchaser acknowledges that, as between it and the Vendors, their
Connected Persons and their respective advisers, it has not entered into this
Agreement in reliance on any warranties, representations, undertakings or
covenants not expressly set out in the Transaction Documents, and that no
Vendor, their Connected Persons and their respective advisers shall have any
liability to it in such respect. In addition, the Purchaser undertakes that no
claim under any warranty, undertaking or covenant not expressly set out in the
Transaction Documents will be pursued against any Vendor, their Connected
Persons and their respective advisers by it and that it will procure that no
such claim be made by any member of the Purchaser's Group.

 

20.3.The Purchaser further acknowledges that no Connected Person of any Vendor
or any of their respective advisers is authorised to make or give any warranty,
representation, statement, undertaking or covenant of any nature on behalf of
any Vendor in respect of the transaction contemplated by this Agreement and that
no Vendor, no Connected Person of a Vendor, nor any of their respective advisers
shall have any liability to it in such respect (whether for vicarious acts or
otherwise).

 

21.Counterparts

 

21.1.This Agreement may be executed in the form of one or more counterparts in
like form each of which shall be deemed to be an original when taken together
and shall constitute one and the same document.

 



 31 

 

 

22.Invalidity

 

22.1.If at any time any provision of this Agreement is or becomes illegal,
invalid or unenforceable in any respect under the law of any jurisdiction, that
shall not affect or impair:

 

(a)the legality, validity or enforceability in that jurisdiction of any other
provision of this Agreement; or

 

(b)the legality, validity or enforceability under the law of any other
jurisdiction of that or any other provision of this Agreement.

 

23.Rights of Third Parties

 

23.1.Subject to Clause 23.2, no person who is not a party to this Agreement
shall have any right to enforce any term of it.

 

23.2.Notwithstanding Clause 23.1:

 

(a)each Vendor's Representative may enforce the terms of Clause 18 as though
they were a party hereto; and

 

(b)each relevant Connected Person and the relevant advisers as described in
Clause 20.2 and Clause 20.3 may enforce the terms of Clause 20.2 and Clause 20.3
as though they were a party hereto.

 

23.3.The parties to this Agreement may amend the terms of this Agreement without
the consent of any other party.

 

24.Variation

 

No variation of this Agreement shall be valid unless it is in writing and signed
by or on behalf of each of the parties to it (or, in the case of a waiver, by
the party granting such waiver).

 

25.Consequences of Termination

 

25.1.On termination or expiry of this Agreement, the following Clauses shall
continue in full force and effect: Clause 14 (Announcements/Confidentiality),
Clause 17 (Assignment) and Clause 20 (Entire Agreement).

 

25.2.Notwithstanding anything to the contrary in Clause 6.15, termination or
expiry of this Agreement shall not affect any rights, remedies, obligations or
liabilities of the parties that have accrued up to the date of termination or
expiry, including the right to claim damages in respect of any breach of the
Agreement which existed at or before the date of termination or expiry.

 

26.Notices

 

26.1.Any notice, demand or other communication given or made under or in
connection with the matters contemplated by this agreement shall be in writing
and in English.

 

26.2.All notices, requests, demands or other communications to or upon the
respective parties may be given by personal delivery or by being sent by first
class recorded mail if posted to an address in the same country as the country
of posting or by air mail if posted to an address in a country different to the
country of posting:

 



 32 

 

 

(a)in the case of the Purchaser to its executive offices from time to time or
such other address as it may notify for the purposes of this Clause;

 

(b)in the case of each Vendor, to their address specified in Schedule 1 or such
other address as they may notify for the purposes of this Clause; and

 

(c)in the case of either of the Vendor's Representatives, to its address
specified in the definition in Schedule 5 of "Institutional Vendors'
Representative" or "Management Vendors' Representative" (as applicable) or such
other address as it may notify for the purposes of this Clause.

 

26.3.Any such notice, request, demand or communication shall:

 

(a)if delivered personally, be deemed to have been received at the time of such
delivery or if delivery is not on a Business Day on the Business Day following
such delivery;

 

(b)if given by first class recorded mail posted in the same country as the
country of address, be deemed to have been received on the second Business Day
occurring after the date of posting; and

 

(c)if given by air mail posted from a country different to the country of
address, be deemed to have been received on the fifth Business Day after
posting.

 

26.4.All such notices, requests, demands, or communications to the Vendors shall
be clearly marked on the exterior and on the first page "For the urgent
attention of DMWSL 633 Limited" and shall be copied to the Vendors' Solicitors
(facsimile number +44 20 7628 0027) clearly marked on the exterior and on the
first page "Urgent: Ref: V027/050/ADN".

 

26.5.All notices or communications to the Purchaser shall be clearly marked on
the exterior and on the first page "for the urgent attention of Marty Schloss"
and shall be copied to the Purchaser's Solicitors (facsimile number +44 20 3761
1899, email andrew.rimmington@mishcon.com; and facsimile number
001-212-715-8000, email psmith@kramerlevin.com) clearly marked on the exterior
and on the first page "Urgent: Ref: Project Ciao - Indiana".

 

26.6.For the avoidance of doubt, notices, requests, demands or other
communications may be given by other means (including by e-mail) but such other
means will not benefit from the presumption of delivery set out in Clause 26.2.

 

27.General

 

Costs And Expenses

 

27.1.Save as otherwise expressly provided to the contrary in any of the
Transaction Documents, the parties shall each pay their own costs in connection
with the preparation and negotiation of the acquisition evidenced by this
Agreement and in preparing and negotiating this Agreement and any other
documents referred to in this Agreement or prepared in connection with the
underlying transaction. The Purchaser shall be responsible for any stamp duties
or other transaction duties, payable in connection with this Agreement.

 



 33 

 

 

Exclusion of Limitations on Fraud

 

27.2.Nothing in this Agreement shall operate to limit the liability of a party
(or the remedies available to the other party(ies)) in respect of a fraudulent
act or representation by it.

 

Interest

 

27.3.Where in terms of or pursuant to this Agreement payment is expressed to
fall to be paid on a particular day or date or would have been paid on a
particular date but for the parties not having agreed the amount of the payment
or not having received the determination of a court or arbitrator interest shall
be paid at the rate of four per cent. per annum over the base rate of Lloyds
Bank (the "Interest Rate") by the party due to make the payment of principal
from the date upon which payment would have been made had the payment been
agreed until the date actually paid. Such interest shall accrue both before and
after judgment.

 

Currency

 

27.4.Any amount to be converted from one currency into a second currency for the
purposes of the following provisions of this Agreement shall be converted into
an equivalent amount at the Conversion Rate prevailing at the Relevant
Conversion Date. The "Relevant Conversion Date" for the purposes of:

 

(a)the determination of the Earn-out EBITDA and the consequent number of
Earn-Out Shares to be issued, shall be determined as set out in Schedule 5; and

 

(b)the determination of the number of Consideration Shares to be issued, shall
be calculated by reference to the average of the Conversion Rates for the 15
Business Days prior to the Completion Date.

 

28.Governing Law, Jurisdiction and Service of Process

 

28.1.This Agreement and any non-contractual obligations arising out of it shall
be governed by English law and the parties agree that all disputes arising under
or in connection with it, and any and all disputes arising from or in connection
with its negotiation, its validity or invalidity or its enforceability or
unenforceability, or otherwise howsoever (including any non-contractual
disputes), shall be governed by and determined exclusively in accordance with
English law. The parties further agree that the courts of England are to have
exclusive jurisdiction over all such disputes.

 

28.2.The Purchaser hereby irrevocably appoints Andrew Rimmington/Stuart McMaster
Mishcon de Reya LLP of Africa House, 70 Kingsway, London WC2B 6AHas its agent
for the service of process in England.

 

28.3.Nothing contained in this Agreement shall affect the right to serve process
in any other manner permitted by law or the right to bring proceedings in any
other jurisdiction for the purposes of the enforcement or execution of any
judgment or other settlement in any other courts.

 

IN WITNESS WHEREOF this Agreement has been duly executed and delivered by the
parties as a deed the day and year first above written.

 

 34 

 

 

Schedule 1 – The Vendors

 

Part A – The Institutional Vendors

 

(1)

Vendor

 

(2)

Address

 

(3)

No. of Shares

 

(4)

No. of Loan Notes

  Landgame S.à.r.l.  1, rue Hildegard von Bingen, L-1282 Luxembourg  7,441,370 A
Ordinary   8,858,068,467  Ares Capital Europe Limited  First Floor, Pellipar
House, 9 Cloak Lane, London EC4R 2RU  418,780 A Ordinary   498,507,924  Trident
Private Equity Fund III L.P.  Ground Floor, Ryder Court, 14 Ryder Street, London
SW1Y 6QB  653,294 A Ordinary   777,668,823  Harwood Capital Nominees Limited
(Account A)  6 Stratton Street, Mayfair, London W1J 8LD  121,756 A Ordinary 
 144,935,535  Harwood Capital Nominees Limited (Account B)  6 Stratton Street,
Mayfair, London W1J 8LD  1,885 A Ordinary   2,243,275  Harwood Capital Nominees
Limited (Account SC)  6 Stratton Street, Mayfair, London W1J 8LD  50,253 A
Ordinary   59,820,679  Harwood Capital Nominees Limited (Account NS)  6 Stratton
Street, Mayfair, London W1J 8LD  12,563 A Ordinary   14,955,170  Harwood Capital
Nominees Limited (Account C)  6 Stratton Street, Mayfair, London W1J 8LD  36,668
A Ordinary   43,649,155  Harwood Capital Nominees Limited (Account D)  6
Stratton Street, Mayfair, London W1J 8LD  377 A Ordinary   448,655  Harwood
Capital Nominees Limited (Account E)  6 Stratton Street, Mayfair, London W1J
8LD  1,884 A Ordinary   2,243,275  Harwood Capital Nominees Limited (Account H) 
6 Stratton Street, Mayfair, London W1J 8LD  754 A Ordinary   897,310     TOTAL 
8,739,584 A Ordinary   10,403,438,268 

 

 35 

 

 

Part B – The Management Vendors

 

(1)

Vendor

 

(2)

Address

 

(3)

No. of Shares

 

(4)

No. of Loan Notes

  David Wilson  Basement, 43 Palace Gardens Terrace, London W8 45B  113,473 B1
Ordinary
6,010 B2 Ordinary
51,500 B3 Ordinary   -  Jim O'Halleran  Churchill Cottage, Bishopton Hill Farm,
Stratford-Upon-Avon, Warwickshire CV37 0RG  103,203 B Ordinary
4,900 B2 Ordinary
51,500 B3 Ordinary   -  Lee Gregory  8 Crofters View, Little Wenlock, Shropshire
TF6 5AL  52,797 B1 Ordinary   -  Steven Rogers  16 Fern Valley Chase, Todmorden,
West Yorkshire OL14 7HB  52,797 B1 Ordinary   -  Steven Holmes  19 St Peters
Street, Stamford PE9 2PQ  42,497 B1 Ordinary   -  Alistair Hopkins  Berthen
Gron, Ffordd Marchlyn, Deniolen, Caernarfon, Gwynedd LL55 3LU  52,797 B1
Ordinary   -  Ziria Enterprises Ltd (held for on behalf of Harmen
Brenninkmeijer)  Kyprianou & Agiou Andreou Street 2, G. Pavlides Court, 5th
Floor, 3036 Limassol, Cyprus  52,797 B Ordinary   -  Tariq Tufail  33 Ffordd
Gewnlian, Llanfairpwllgwyngyll, Anglesey LL61 5QD  5,555 B Ordinary   -  Carlton
Terry  15 Redruth Drive, Baswich, Stafford, Staffordshire ST17 OFJ  5,555 B
Ordinary   -  Steve Collett  7 Field Lane, Burton on Trent DE13 ONH  5,555 B
Ordinary   -  Lucy Buckley  83 Lauderdale Tower, Barbican, London EC2Y 8BY 
3,333 B Ordinary   -  Andrew Barber  18 Grange Farm Close, Sutton in Ashfield,
Nottinghamshire NG17 INJ  6,666 B Ordinary   -  Alex Macgregor-Devlin  1
Grosvenor Crescent, Burbage, Leicestershire LE10 2BQ  3,333 B Ordinary   - 
Steven Davies  Hollinwood, Trawscoed Road, Llysfaen, Colwyn Bay LL29 8LJ  4,444
B Ordinary   -  Richard White  17 Egerton Road, Whitefield, Manchester
Lancashire M45 7FU  4,444 B Ordinary   -  Matt Ingram  10 Broadfern Road,
Knowle, West Midlands B93 9DD  69,754 B Ordinary   -     TOTAL  264,639 B
Ordinary / 314,361 B1 Ordinary / 10,910 B2 Ordinary / 103,000 B3 Ordinary   - 

 

 36 

 

 

Part C – The Minority Shareholders

 

(1)

Vendor

 

(2)

Address

 

(3)

No. of Shares

 

(4)

No. of Loan Notes

  Barclayshare Nominees Limited  1 Churchill Place, London E14 5HP  591 A
Ordinary   703,515  Tom Callanan  Prague, Castleknock Road Dublin 15  36 A
Ordinary   42,853  JM Finn (Own name) Nominees Limited  4 Coleman Street, London
EC2R 5TA  6,331 A Ordinary   7,536,304  Michael John Kelly  22 Haywards Croft,
Greenleys, Milton Keynes, Bucks MK12 6AH  2 A Ordinary   2,380  Mary McCarthy 
32 Merlyn Road, Ballsbridge, Dublin 4, Irish Republic  8 A Ordinary   9,523 
Morstan Nominees Limited  25 Cabot Square, Canary Wharf, London E14 4QA  31 A
Ordinary   36,901  Pershing Nominees Limited  Capstan House, One Clove Crescent,
East India Dock, London E14 2BH  301 A Ordinary   358,304  TD Waterhouse
Nominees (Europe) Limited  Exchange Court, Duncombe Street, Leeds LS1 4AX  149 A
Ordinary   177,366  John Stergides  Co National Bank of Greece, 75 King William
Street, 5th Floor, London EC4N 7BC  1,675 A Ordinary   1,993,888  Bank of New
York Nominees Limited  One Piccadilly Gardens, Manchester M1 1RN  1,292 A
Ordinary   1,537,972     TOTAL  10,416 A Ordinary   12,388,006 

 

 37 

 

 

Schedule 2 - The Company

 

(For Information Only)

 

Name of Company: DMWSL 633 Limited     Place and Date of Incorporation: England
and Wales, incorporated on 3 March 2010     Registered Number: 07176544    
Registered Office: 3 The Maltings, Wetmore Road, Burton-on-Trent, Staffordshire
DE14 1SE     Directors:

Luke Alvarez

Jeremy Brade

James O'Halleran

Vitruvian Directors I Limited

Vitruvian Directors II Limited

David Wilson

    Secretary: Steven Holmes     Issued Share Capital:

8,750,000 A Ordinary Shares

264,639 B Ordinary Shares

314,361 B1 Ordinary Shares

11,150 B2 Ordinary Shares

154,500 B3 Ordinary Shares

985,361 Deferred Shares

    Accounting Ref. Date: 30 September

 

 38 

 

 

Schedule 3 – Pre-Completion Undertakings

 

Part A – Positive Undertakings

 

Pursuant to Clause 8.1(c), each Group Company shall (subject always to
compliance by each Group Company of the Negative Covenants in Part B below):

 

1.continue its business in the ordinary and usual course of its trading;

 

2.use all commercially reasonable efforts to comply with all applicable laws and
agreements to which it is a party;

 

3.use all commercially reasonable efforts to properly maintain its statutory
registers and books;

 

4.use all commercially reasonably efforts to maintain its existing Permits in
accordance with their terms, renew such Permits in accordance with their terms
and to prevent the Permits becoming void or voidable;

 

5.not incur costs and professional fees in relation to the transactions
contemplated by this Agreement except to the extent such costs or fees are
specifically approved pursuant to (a) Clause 8.2(f) of this Agreement, (b)
included in the Waterfall, (c) which fall under paragraph (ix) of the definition
of Permitted Leakage, or (d) comprise ancillary travel and subsistence or
administrative expenses;

 

6.except to the extent such actions are otherwise restricted by Part B of this
Schedule, use all commercially reasonable endeavours to comply with the Business
Plan; and

 

7.use all commercially reasonable efforts to settle any debts occurring in the
normal course of trading in accordance with the ordinary course of its trading.

 

Pursuant to Clause 8.1, the Company shall:

 

8.supply the Purchaser with monthly management accounts (prepared on a
consistent basis with the Management Accounts for the twelve month period to the
date of this Agreement) as soon as reasonably practicable following the time
such accounts are available to the board of the Company;

 

9.make available Luke Alvarez, Steven Holmes and Charles Woods (as requested)
for a monthly conference call or meeting to discuss all material developments
affecting the Group during the preceding month; and

 

10.allow the Purchaser that access to the Group as is described in Clause 8.20.

 

Part B Negative Undertakings

 

Pursuant to Clause 8.1, the matters which the Group shall not do (or enter into
any agreement or arrangement, or make any commitment, to do) are as follows:

 

Constitution and Shareholders

 

1.Amend the memorandum or articles of association (or equivalent constitutional
documents) of any Group Company.

 



 39 

 

 

2.Other than as expressly provided for in this Agreement, create, allot, issue,
redeem, reduce, consolidate, reorganise, repurchase or repay any share or loan
capital or create any right to call for the allotment, issue or transfer of any
share, or loan capital or other securities, except the accrual of interest on
any loan notes issued by any Group Company.

 

3.Other than is expressly provided for pursuant to Schedule 7, recommend,
declare, make or pay any dividend or distribution (whether in cash or in kind).

 

4.Take any action with a view to commencing winding up, administration or
receivership proceedings (or any analogous proceedings in any jurisdiction)
against any subsidiary.

 

Financial Matters and Lending

 

5.Change any accounting reference date of any member of the Group or materially
alter the principles, practices, policies or methodologies used in the
preparation of its audited accounts except as required by an amendment to the
applicable accounting standard from time to time.

 

6.Appoint auditors to any member of the Group or remove auditors from any member
of the Group.

 

7.Create any Encumbrance relating to any of its assets except liens arising by
operation of law in the ordinary course of business (other than as required
pursuant to the Group's Existing Financing Arrangements or the A&R Agreement).

 

8.Incur any third party borrowings in the nature of indebtedness except:

 

(a)in the ordinary course of trading (such ordinary course borrowings not to
exceed £250,000 or its equivalent in another currency in the aggregate); or

 

(b)any borrowing that relates to a drawdown under the Group's Existing Financing
Arrangements so long as the aggregate amount drawn under the Revolving Facility
(as defined in the Group's Existing Financing Arrangements) does not exceed
£9,500,000.

 

9.Other than as required pursuant to the Group's Existing Financing
Arrangements, give any guarantee or indemnity or security in respect of the
obligations of any person firm or company, not being a member of the Group,
(other than normal trade credit on commercially reasonable terms in the ordinary
course of the Group's business).

 

10.Other than pursuant to or in connection with the A&R Agreement, agree any
variation to the Group's Existing Financing Arrangements or redeem any
Encumbrance over an asset except in the ordinary course of trading where there
is a disposal of any Machine by the Group which is permitted under the Group's
Existing Financing Arrangements which allows for the release of any Encumbrance
to which such Machines are subject (subject always to the Group complying in
full with the terms of the Group's Existing Financing Arrangements in relation
to any proceeds of any sale of Machines).

 

Arrangements with Shareholders and Employees

 

11.Enter into any agreement or transaction with or for the benefit of any
Institutional Vendor or its Connected Persons which does not constitute
Permitted Leakage.

 



 40 

 

 

12.In each case excluding (i) any replacement of existing employees, (ii) the
appointment of the new managing director for Europe and the Middle East and
(iii) the appointment of the new managing director for the UK, employ any new
employee with an annual salary in excess of £85,000 per annum, or employ such
number of new employees for whom the aggregate annual salary bill exceeds
£1,500,000 per annum.

 

13.Dismiss any employee of the Group with an annual salary of £85,000 or more
unless summarily dismissed (for the purposes of this Schedule such person being
a "Senior Employee").

 

14.Amend any existing pension scheme or adopt any new pension scheme.

 

15.Except in relation to any non-discretionary bonus or non-discretionary
element of any bonus provided for in the relevant individual's service contract
or the terms of the senior employee bonus scheme in effect prior to the Locked
Box Date, in each case as contained within the Data Room, grant any Senior
Employee a bonus or make any increase in their salaries except in the ordinary
course of trading not exceeding an annual aggregate cost to the Group of
£100,000.

 

16.Make any material changes (other than those required by applicable law) to
the terms and conditions of employment (including the provision of any
contractual or non-contractual benefits) of directors, officers or employees
(including granting any new options or other entitlements under existing schemes
or benefits) in each case having an annual aggregate cost to the Group of over
£250,000.

 

17.Fail to maintain the insurance cover currently held over the Group as at the
date hereof (to the extent such cover is reasonably available in the insurance
market and continues to be reasonably affordable for the Group) or deliberately
do any thing or take any step which would make any such policies void or
voidable.

 

Acquisition and Disposal of Shares and Assets

 

18.Dispose of any share in the capital of any of its subsidiaries or alter,
increase or reduce the authorised or issued share capital of any of its
subsidiaries.

 

19.Sell or otherwise dispose of the undertaking of the Company or any of its
subsidiaries or any substantial part thereof.

 

20.Otherwise than in the ordinary course of trading, sell any fixed asset of any
member of the Group for a consideration of or having a book value or market
value of more than £100,000 whether by a single transaction or a series of
transactions.

 

21.Acquire any fixed asset or incur any capital expenditure (i) more than
£250,000 in excess of the amounts for the relevant periods in the Business Plan
or (ii) otherwise than in the ordinary course for a consideration of or having a
book value or market value of more than £100,000 (whether by a single
transaction or a series of transactions).

 

22.Excluding the entry into of (i) a new lease for the existing property of the
Group in Bangor, and (ii) a new leases for additional floors 3 and 4 in the
existing property of the Group in Manchester purchase or acquire, or sell or
dispose of, or terminate or surrender (or accept the termination or surrender
of) or modify, any heritable or freehold or leasehold property or any interest
therein.

 



 41 

 

 

23.Enter into any material contract or material arrangement which is likely to
involve expenditure in excess of £250,000 per annum.

 

24.Give notice to terminate or agree to amend in a material way any contract
with an annual revenue for or cost to the Group of £250,000.

 

25.Enter into any contract with an expected annual revenue for the Group in
excess of £2,000,000.

 

26.Acquire any business or undertaking or any interest in another corporate
entity with a cost to the Group of £100,000 or more.

 

Company Administration

 

27.Change the nature of the business or activities as undertaken by the Group in
the 12 months prior to the date of this Agreement.

 

28.With the exception of the dispute currently outstanding between the Group and
the Performance Rights Society (including any claims that may become joined to
this dispute), instigate, compromise, release, discharge, compound or settle any
litigation or arbitration where the value of the claim exceeds or is reasonably
likely to exceed £100,000 (exclusive of costs) or where the costs of conducting
such action are reasonably likely to exceed £100,000 other than to recover trade
debt in the ordinary course of business.

 

Taxation

 

29.Other than in (a) the ordinary course of trading, (b) in relation to any
ongoing dispute the details of which have been made available in the Data Room,
or (c) where the amount concerned is under £100,000: (i) settle or compromise
any proceeding, dispute or litigation with respect to any liability to Tax, (ii)
consent to any extension or waiver of the limitation period applicable to any
determination, notice or assessment issued by any Tax Authority, (iii) make any
change to Tax or accounting policies, methods or practices, (iv) permit a
balancing event to occur for capital allowance purposes, (v) change any Tax
accounting period, (vi) surrender any right to claim any refund of Taxes, (vii)
change residence for Tax purposes, (viii) enter into any Tax allocation
agreement, Tax sharing agreement, Tax indemnity agreement or advance pricing
agreement relating to any Tax, or (ix) fail on a timely basis to pay and
discharge Taxes due and payable by it to a Tax Authority prior to Completion, in
each case provided that such change is not effected to comply with law,
regulation, guidance from a Tax Authority or a change in generally accepting
accounting practice or principles.

 

 42 

 

 

Schedule 4 - Completion Obligations

 

At Completion, the following shall occur.  All of the steps described below are
intended to take effect simultaneously and conditional on performance by each
other party of their obligations set out in this Schedule 4.  If and to the
extent any party has executed a document or transferred funds or issued shares
or otherwise performed an obligation set out in this Schedule 4 before the other
parties have performed their obligations, (i) such document shall be held as
undelivered and to the order of the executing party, (ii) such funds shall be
held to the order of the paying party, (iii) such shares shall be held to the
order of the issuing company and (iv) such other performance shall to the extent
legally possible be treated as in abeyance pending compliance with the remaining
obligations in this Schedule 4.

 

1.At Completion each Vendor shall deliver as applicable (or procure that there
shall be delivered) to the Purchaser or the Purchaser's Solicitors:

 

1.1.a duly executed stock transfer form in favour of the Purchaser for such
number of Sale Shares as are set out opposite that Vendor's name in column (3)
of the tables in Schedule 1;

 

1.2.certificates in respect of such Sale Shares (or lost share certificate
indemnities in a form acceptable to the Purchaser acting reasonably);

 

1.3.a duly executed loan note transfer instrument in favour of the Purchaser for
its holding of Shareholder Loan Notes (as it is following the Pre-Completion
Restructuring);

 

1.4.a duly executed power of attorney valid for a period of 30 days from the
Completion Date authorising the Purchaser to exercise the rights attached to
such number of Sale Shares as are set out opposite that Vendor's name in column
(3) of the tables in Schedule 1 pending transfers in favour of the Purchaser
being registered;

 

1.5.in respect of each Vendor that is a body corporate, a copy of the minutes
(or the relevant extract thereof) of a duly held meeting of the Board of
Directors of the Vendor (or a duly constituted committee thereof) authorising
the execution by the Vendor of the relevant documents; and

 

1.6.in respect of each Vendor who does not personally sign the documents
referred to in this Schedule, as evidence of the authority of each person
executing such documents on such Vendor's behalf a certified copy of the powers
of attorney conferring such authority.

 

2.At Completion Landgame S.à.r.l. shall:

 

2.1.deliver duly signed resignation letters from Vitruvian Directors I Limited
and Vitruvian Directors II Limited resigning from their posts as directors of
the Company; and

 

2.2.procure that Vitruvian Directors I Limited and Vitruvian Directors II
Limited shall grant their written consent to the sale and purchase of the Sale
Shares, to the Pre-Completion Restructuring, and to the transfer of the
Shareholder Loan Notes pursuant to this Agreement.

 



 43 

 

 

3.At Completion, the Minority Investor Shareholders shall deliver a duly signed
resignation letter from Jeremy Brade resigning from his post as a director of
the Company.

 

4.At Completion the Purchaser shall:

 

4.1.make a payment by electronic transfer of cleared funds for same day value on
the Completion Date to the Vendors' Solicitors' Client Account for an amount
equal to the Cash Element of the Purchase Price (and the Purchaser shall not be
concerned as to the application of the moneys so paid);

 

4.2.issue the Vendors the Consideration Shares in respect of the Stock Element
of the Purchase Price;

 

4.3.provide such documentation as may be reasonably requested by the
Institutional Vendors in respect of anti-money laundering checks;

 

4.4.make a payment for and on behalf of the Management Incentive Parent by
electronic transfer of cleared funds for same day value on the Completion Date
to the Vendors' Solicitors' Client Account for an amount equal to the Parent
Put/Call Consideration;

 

4.5.procure that the Company shall, in accordance with its obligations under the
Management Bonus Scheme, make a payment not exceeding £4,155,000 in the
aggregate (including employer national insurance contributions) through the
payroll system of the Group on the Completion Date to the Participating
Executives for amounts equal to their Entitlements; and

 

4.6.deliver to the Vendors' Representatives or the Vendor's Solicitors:

 

4.6.1.a duly signed copy of the Warranty Deed;

 

4.6.2.a copy of resolutions of the shareholders of the Buyer adopted at the
Special Meeting certified by the Corporate Secretary of the Buyer which includes
the details of the percentage of participation by the Purchaser's stockholders
in the current transaction; and

 

4.6.3.as evidence of the authority of each person executing this Agreement or a
document referred to in this Schedule 4 on the Purchaser's behalf:

 

(a)a copy of the minutes (or the relevant extract thereof) of a duly held
meeting of the Board of Directors of the Purchaser (or a duly constituted
committee thereof) authorising the transaction and the execution by the
Purchaser of the relevant documents; and

 

(b)a certified copy of the powers of attorney conferring the authority; or

 

(c)such other evidence as may be acceptable to the Vendors' Representative
acting reasonably.

 



 44 

 

 

5.At Completion, the Purchaser and the Vendors shall together:

 

5.1.cause the directors of the Company to hold a meeting of the board of the
Company at which the directors shall pass resolutions approving:

 

(a)the transfers of the Sale Shares pursuant to this Agreement and approving
such transfers for registration (subject only to the transfers being duly
stamped);

 

(b)the transfer of the Shareholder Loan Notes and approving such transfer for
registration and issue of new loan note certificates (subject only to the
presentation of the duly executed loan note transfer instrument);

 

(c)the resignation of each of Vitruvian Directors I Limited, Vitruvian Directors
II Limited and Jeremy Brade as directors of the Company;.

 

5.2.deliver:

 

(a)a duly signed copy of the Stockholders' Agreement;

 

(b)a duly signed copy of the Registration Rights Agreement.

 

6.Simultaneously with:

 

(a)delivery of all documents and items required to be delivered at Completion
(or waiver of the delivery thereof by the person entitled to receive the
relevant document or item); and

 

(b)receipt of the electronic funds transfers referred to in paragraphs 4.1
above,

 

the documents and items delivered in accordance with this Schedule 4 shall cease
to be held to the order of the person delivering the same and Completion shall
be deemed to have taken place.

 

Completion Obligations of the Management Vendors

 

7.At completion, the Management Vendors shall procure delivery to the Purchaser
of:

 

7.1.a duly signed copy of the Completion Disclosure Letter (if any);

 

7.2.a duly signed copy of the Stockholders' Agreement; and

 

7.3.a duly signed copy of the Registration Rights Agreement.

 

 45 

 

 

Schedule 5 – Earn-Out Consideration

 

Part A – Calculation

 

1.If, for the 12 month period ending September 30, 2018 (the "Earn-out Period"),
Purchaser’s Group EBITDA in respect of all operations (whether in place at the
date of this agreement or not) undertaken in relation to China, Colombia,
Greece, Norway, Spain and Ukraine (collectively, the "Earn-out Jurisdictions"
and the EBITDA in respect thereof, "Earn-out EBITDA") is equal to or greater
than £15,000,000, the Purchaser shall issue to the Vendors, pro rata in
accordance with their holding of Shareholder Loan Notes as of immediately prior
to the Effective Time, an aggregate of 2,500,000 shares of Purchaser Stock,
which shall constitute Consideration Shares subject to the Registration Rights
Agreement. If, for the Earn-out Period, Earn-out EBITDA is less than £15,000,000
but more than £0 ("Non-Whole EBITDA"), the Purchaser shall issue to the Vendors,
pro rata in accordance with their holding of Shareholder Loan Notes as of
immediately prior to the Effective Time, an aggregate number of shares of
Purchaser Stock equal to the product of (x) 2,500,000 and (y) a fraction, the
numerator of which is Non-Whole EBITDA and the denominator of which is
£15,000,000, i.e.:

 

[tpg49ex99-1.jpg]

 

The shares of Purchaser Stock issuable to the Vendors pursuant to this paragraph
1 are referred to as the "Earn-out Shares".

 

2.Notwithstanding paragraph 1 above, if the capital expenditures of the
Purchaser and its Subsidiaries in the Earn-out Jurisdictions exceed £14,300,000
in the 24 month period to September 30, 2018 (the "Capex Excess"), the aggregate
number of Earn-out Shares issuable to the Vendors shall be reduced by that
number of shares of Purchaser Stock having a Market Value equal to such excess.
Notwithstanding this the Institutional Vendors' Representative may by written
notice require the Purchaser to exclude the Capex Excess from the calculation of
the number of Earn-out Shares in which case there shall be no reduction in the
number of the Earn-Out Shares due to the Capex Excess.

 

3.The calculation of Earn-out EBITDA shall be determined by reference to the
management accounts of the Purchaser's Group (after making any accounting
adjustments necessary to bring these management accounts in line with the
accounting policies set out in the Accounts and also with US GAAP at such time)
and shall thereafter be calculated using the pro forma format and specific
accounting policies set out in Parts B and C of this Schedule 5.

 

4.It is the intention of the parties that the number of Earn-out Shares shall
have been calculated within 15 Business Days after the completion of the Group's
audited financial statements for the fiscal year ended September 30 2018

 

5.The Earn-out Shares, if any, shall be issued to the relevant Vendors no later
than thirty (30) days after the EBITDA Calculation becomes conclusive and
binding. If the Earn-out Shares have not been issued/determined to be zero by
such date, the Purchaser shall pay interest at the Interest Rate on the monetary
equivalent of any un-issued Earn-out Shares.

 



 46 

 

 

6.The Purchaser acknowledges that the purpose of this Schedule is to ensure that
the Vendors are able to participate in the future value arising out of the
Earn-Out Jurisdictions. Accordingly the Purchaser undertakes to act in good
faith in relation to its operation of the Purchaser's Group business in the
Earn-Out Jurisdictions so as to develop the potential of these businesses
provided however that this shall not require the Purchaser to act in a way that
is contrary to its overall commercial interests (but excluding any interest it
may have in reducing the number of Earn-Out Shares to be issued).

 

7.The Purchaser further agrees and undertakes that:

 

7.1.in the period from the Completion Date to the end of the Earn-out Period
that they will not participate in a transaction or series of transactions or any
agreement, arrangement or understanding which is/are designed or intended to
avoid (or that has the reasonably anticipated effect of avoiding) the
application of this Schedule 5 (or reducing the amounts that would otherwise be
payable pursuant to its application) and which in substance is a transaction,
agreement, arrangement or understanding which, notwithstanding such steps,
should and give the Vendors the opportunity to participate in value as
aforesaid;

 

7.2.to continue to operate the business of the Group in a manner consistent with
the operation of the Group in the 12 month period immediately prior to the
Completion Date and generally in accordance with the business plan of the Group
as to planned growth in the Earn-out Jurisdictions provided that the Purchaser
shall not be required to operate the business in a manner which is contrary to
its overall commercial interests; and

 

7.3.it will not and it will procure that the Group does not sell, dispose of or
wind-down any of the Group's operations in any of the Earn-out Jurisdictions
except to the extent, if any, required by any applicable laws or regulations.

 

8.If at any point prior to the issuance of the Earn-out Shares, there is:

 

8.1.a subdivision or consolidation or reclassification of Purchaser Stock;

 

8.2.a reduction of capital (of whatever nature, but excluding a cancellation of
capital that is lost or not represented by available assets), or any other
reduction in the number of Purchaser Stock in issue from time to time;

 

8.3.an issue of Purchaser Stock by way of dividend or distribution;

 

8.4.an issue of Purchaser Stock by way of capitalisation of profits or reserves
(including share premium account and any capital redemption reserve);

 

8.5.a consolidation, amalgamation or merger of the Purchaser with or into
another entity (other than a consolidation, amalgamation or merger following
which the Purchaser is the surviving entity and which does not result in any
reclassification of, or change in, the Purchaser Stock); or

 



 47 

 

 

8.6.an issue of Purchaser Stock at a discount of more than 20% to the mid-market
value of the Purchaser's Stock based on a weighted average for the 15 day period
prior to the date of such issue, or earlier commitment to issue, provided always
that this paragraph 8.6 shall not apply in relation to any issue of Purchaser
Stock in connection with any management equity plan or other incentive plan
implemented from time to time for the benefit of employees or consultants of the
Purchaser's Group, in an aggregate amount not to exceed 12% of the shares of
Purchaser Stock as is in existence as at the Completion Date (after giving
effect to the issuance of shares under any such plan) and diluted by the Stock
Element (but specifically not diluted by reference to the Earn-out Shares or the
warrants currently existing in relation to the Purchaser),

 

then the Purchaser shall adjust the Earn-out Shares conditional on any such
event occurring, but with effect from the date of the relevant event or, if
earlier, the record date for the event (an "Adjustment") so that, after such
Adjustment:

 

(a)other than in the case of paragraph 8.6, the total number of Earn-out Shares
carry as nearly as possible (and in any event not less than) the same proportion
of the voting rights attached to the entire issued share capital of the
Purchaser and the same entitlement to participate in the profits and assets of
the Purchaser (including on liquidation) as if there had been no such event
giving rise to the Adjustment; or

 

(b)in the case of paragraph 8.6, the total number of Earn-out Shares carry as
nearly as possible (and in any event not less than) the same proportion of the
voting rights attached to the entire issued share capital of the Purchaser and
the same entitlement to participate in the profits and assets of the Purchaser
(including on liquidation) as if the event under paragraph 8.6 giving rise to
the Adjustment resulted in a lesser number of shares of Purchaser Stock being
issued, such lesser number being calculated by dividing the same aggregate
consideration as was payable for such shares actually issued by a price per
share equal to 80% of such mid-market value of the Purchaser's Stock.

 

8.7.The Purchaser shall give the Institutional Vendors' Representative written
notice of any event described in paragraphs 8.1 to 8.6, together with details of
the relevant Adjustment, at the time of, or as soon as reasonably possible after
the earlier of the (i) occurrence of such event or (ii) the relevant board or
general meeting of stockholders which has resolved to implement the event giving
rise to the Adjustment.

 

8.8.If the Institutional Vendors' Representative notifies the Purchaser in
writing within 20 Business Days of receipt of a notice given under paragraph 8.7
that it disagrees with any Adjustment (an "Adjustment Objection Notice"), the
provisions of Part D of Schedule 5 shall apply.

 

 48 

 

 

Part B – Accounting Balances, Policies and Procedures for the Earn-Out
Consideration

 

1.The Earn-Out Consideration as it relates to the Earn-out EBITDA shall be
determined in accordance with the following hierarchy:

 

(a)firstly, on the basis set out in paragraph 3 of Part A of this Schedule 5;

 

(b)secondly, the specific instructions as set out in paragraphs 2 to 7 of this
Part B of Schedule 5;

 

(c)thirdly, those accounting principles, treatments, policies, practices and
procedures (including in relation to the exercise of accounting discretion and
judgement) applied in the preparation of the Accounts (but as adjusted to comply
with US GAAP); and

 

(d)fourthly, except as specifically contemplated by this Schedule 5, be prepared
in accordance with Generally Accepted Accounting Standards, Principles and
Policies in the United States of America (as such exist at Completion) ("US
GAAP").

 

2.The EBITDA Calculation, shall be calculated and prepared by applying the
revenue recognition policies of the Group on a basis consistent with that
applied in the preparation of the Management Accounts (as adjusted for US GAAP)
(provided however that all revenue generated by reference to each of the
Earn-Out Jurisdictions shall be included in the calculation of the Earn-Out
Revenue whether or not the revenue recognition policies of the Group would have
allocated such revenue to a different jurisdiction).

 

3.Any currency conversions required in the calculation of the Earn-Out EBITDA
shall be made in accordance with the average between the relevant currency and £
sterling for the relevant period(s) in all cases in accordance with the
requirements of US GAAP.

 

4.The Earn-out Consideration shall:

 

4.1.take no account of information which becomes available, or events which
occur, after the date on which the Purchaser delivers the draft EBITDA
Calculation to the Vendors; and

 

4.2.be expressed in pounds sterling.

 

5.To the extent that the relevant management accounts (as used pursuant to
paragraph 3 of Part A of this Schedule 5) do not allocate overhead costs, a
separate calculation will be made of costs directly attributable to the Earn-out
Jurisdictions with the balance of un-attributable costs in each case being
allocated on the basis set out in this Part B of Schedule 5.

 



 49 

 

 

6.Pro forma EBITDA Calculation

 

Pro forma     FY15 (millions)   FY18 (millions)  Earn-Out Jurisdictions        
      Revenue   1.2    [=]     COS   (0.2)   [=]     Gross Margin   1.0    [=] 
   Field Operations   -    [=]     Market & Product Costs   (2.0)   [=]    
Contribution   (1.0)   [=]                     Corporate Costs   (0.1)   [=]    
Earn-out EBITDA *   (1.2)   [=]                     Machine Capex   (3.0)   [=]
     Development Capex   (1.9)   [=]      Maximum Capex   -   £(14,300,000)   
Capex Excess   (6.1)   [=]  

 

* Subject to adjustment for a Capex Excess as required under paragraph 2 of Part
A of Schedule 5.

 

7.A description of the line items that are to be included in the calculation of
Earn-out EDITDA is set out below and a further description of the items to be
included in each of these line items is included at paragraph 7 below.

 

"Revenue" shall be calculated on the same basis of the Management Accounts of
the Group for the 12 month period to the Locked Box Date (as adjusted for US
GAAP) and shall specifically include all elements of revenue earned by the Group
from external sources by reference to the Earn-Out Jurisdictions (whether or not
the accounting policies of the Group would otherwise have allocated that revenue
to a jurisdiction other than the Earn-out Jurisdictions).

 

"Cost of Sales" means any expenditure of the Group directly attributable to the
fulfilment of contractual obligations of its customers in each case relating to
the generation of revenue in the Earn-Out Jurisdictions.

 

"Gross Margin" means the aggregate of all revenues generated in the Earn-out
Jurisdictions less Cost of Sales in the Earn-out Jurisdictions.

 

"Field Operations" shall be calculated on the basis of the expenditure of the
Group in servicing the VLTs located in the Earn-Out Jurisdictions.

 

"Market and Product Costs" means that expenditure incurred by the Group which
are directly attributable to the provision of support linked to local markets,
products and non-capitalised development costs relating to the Group's goods
and/or services in each Earn-out Jurisdiction (but excluding the expenditure in
respect of any Field Operations).

 



 50 

 

 

"Corporate Costs" shall be the total corporate overheads of the Group which are
not otherwise able to be directly attributed to any specific business(es) of the
Group and shall be allocated to the Earn-Out Jurisdictions pro rata to the
aggregate amount of gross margin earned in the Earn-Out Jurisdictions as
compared to the total amount of Group Gross Margin.

 

"Machine Capex" shall comprise the expenditure incurred by the Group in
providing Machines to its customers to the extent directly attributable to the
Earn-Out Jurisdictions.

 

"Development Capex" shall comprise the cost of labour incurred by the Group in
the development of games and products of the Group to the extent directly
attributable to the Earn-Out Jurisdictions and appropriate to be capitalised
under US GAAP.

 

"Group Gross Margin" means the revenue of the Group less the Cost of Sales of
the Group.

 

"Market Value" means US$10.

 

8.A further description of the items noted in paragraph 6 above are as follows:

 

Revenue Recurring Revenue shares Upfront platform and licence sales Hardware
Sales Marketing Contributions SLA's   Cost of Sales Consumables Repairable Parts
Third party VLT servicing costs Labour cost to diagnose and repair VLT's, VLT
parts including pc's, screens etc Minor refurb costs for VLT's prior to
deployment Game Content Royalties to 3rd parties Certification costs of 3rd
party games Royalties, rebates to 3rd parties Hardware Cost of Sales Software
Costs incurred matching any revenue recognised that is not an Intangible asset
Sales Commissions Connectivity costs   Field Operations Field Service Engineers
employment costs Managers of the above Regionals Managers and Operation
Management 3rd Party Field Service costs Logistics cost of moving parts between
repair centre, venues and Engineers   Market and Product Costs Sales, Business
Development, Customer Account Management and in Country Market Teams Global
Operator Support Services

 



 51 

 

 

VLT Operations Hardware Design and Manufacture Project Management Office (PMO)
Net Overheads (non capitalised element) : - Product Strategy & Customer
Experience (PSCE) - Product Development - Game Development - Innovation -
Insight - Technical Support Services   Corporate Overheads Finance Board HR
Legal Facilities Enterprise IT Business Services Marketing

 

 52 

 

 

Part C – Process for Preparation of Earn-out Statement

 

1.The Purchaser shall prepare (or procure that the Group prepares) drafts of its
calculation of the Earn-out EBITDA (the "EBITDA Calculation") in the format set
out in paragraph 5 of Part B of Schedule 5, on the basis of the accounting
balances, policies and procedures set out in this Schedule 5.

 

2.Following the preparation of such draft EBITDA Calculation, the Company shall
arrange for the EBITDA Calculation to be reviewed and verified (and to the
extent appropriate, amended) by an independent firm of reputable and
internationally recognised charted accountants (the "Reviewing Accountants")
appointed on the basis set out below.  The Company shall supply the Reviewing
Accountants with copies of its relevant supporting calculations and working
papers at the same time. The Institutional Vendors' Representative shall be
entitled to waive the obligation to have the EBITDA Calculation reviewed and
verified by notice in writing to the Purchaser.

 

3.The identity of the Reviewing Accountants shall be agreed upon by
Institutional Vendors' Representative and the Purchaser or, failing such
agreement within five Business Days following the first discussion on such
matter, to be selected, on the application of either the Institutional Vendors'
Representative or the Purchaser, by the President for the time being of the
Institute of Chartered Accountants in England and Wales or his duly appointed
deputy. The Reviewing Accountants shall be engaged by the Company on the terms
set out in this Schedule 5 and otherwise on such terms as shall be agreed
between the Company, the Institutional Vendors' Representative, the Purchaser
and the Reviewing Accountants.  The parties agree and acknowledge that the scope
of review of the Reviewing Accountants shall be such that the cost of engaging
the Reviewing Accountants to undertake such review and verification shall not
exceed UK £50,000.

 

4.The Reviewing Accountants shall review and verify the draft EBITDA Calculation
for the purposes of confirming whether it has been prepared on the basis as set
out in this Schedule 5 and whether it shows a true, fair and reasonable view of
the EBITDA Calculation and, if not, it shall determine (and make) those
alterations it considers should be made to the EBITDA Calculation to ensure that
it complies with the requirements of this Schedule 5 and shows a true, fair and
reasonable view of the EBITDA Calculation.  The draft EBITDA Calculation, after
the making of any such alterations, shall then comprise the EBITDA Statement for
all purposes of this Agreement.

 

5.The Reviewing Accountants shall act as an expert (and not as an arbitrator) in
making their determination and their determination of any matter falling within
their jurisdiction shall be final and binding on the Vendors and the Purchaser
(in the absence of manifest error). Where any relevant part of the Reviewing
Accountants determination is void because of manifest error the matter shall be
resubmitted to the Reviewing Accountants by the Company for correction as soon
as is reasonably practicable.

 

 53 

 

 

Part D – Process and Dispute Resolution

 

1.The following process shall occur in relation to any Adjustment Objection
Notice:

 

1.1.the Institutional Vendors' Representative shall set out in the Adjustment
Objection Notice their reasons in reasonable detail for such non-acceptance
(being the items which they dispute and the basis upon which they dispute such
items) and specify the adjustments which, in their opinion, should be made to
the Adjustment in order to comply with the requirements of this agreement; and

 

1.2.the parties shall use all reasonable endeavours to:

 

(a)discuss the objections of the Vendors; and

 

(b)try to reach agreement upon the adjustments (if any) required to be made to
the Adjustment,

 

in each case, within 20 Business Days of the Adjustment Objection Notice (or
such other time as the Institutional Vendors' Representative and the Purchaser
may agree in writing).

 

2.If the Institutional Vendors' Representative is satisfied with the Adjustment
(either as originally submitted or after the adjustments agreed between the
Purchaser and the Institutional Vendors' Representative) or if the Institutional
Vendors' Representative fails to serve an Adjustment Objection Notice within the
20 Business Day period referred to in paragraph 8.8 of Part A of Schedule 5
above then the Adjustment (incorporating any agreed adjustments) shall
constitute the Adjustment for the purposes of this Agreement and shall be final
and binding on each of the Vendors and the Purchaser.

 

3.If the Institutional Vendors' Representative and the Purchaser do not reach
agreement within the 20 Business Day period referred to in paragraph 1.2 (or
such other time as the Institutional Vendors' Representative and Purchaser may
agree in writing) then the matters in dispute and in respect of which reasonable
details have been provided by the Vendors to the Purchaser in an Adjustment
Objection Notice (and only those) shall be referred, on the application of
either the Vendors or the Purchaser, for determination by an independent firm of
internationally recognised chartered accountants to be agreed upon by the
Institutional Vendors' Representative and the Purchaser or, failing such
agreement within five Business Days following the end of the 20 Business Day
period referred to in paragraph 1.2, to be selected, on the application of
either the Institutional Vendors' Representative or the Purchaser, by the
President for the time being of the Institute of Chartered Accountants in
England and Wales or his duly appointed deputy (the "firm"). The firm shall be
engaged by the Vendors and the Purchaser on the terms set out in this Schedule 5
and otherwise on such terms as shall be agreed between the Vendors, the
Purchaser and the firm. The firm shall determine its own procedure, subject to
the following provisions that shall apply to the firm's determination:

 

3.1.the Purchaser and/or the Purchaser's accountants and the Vendors and/or the
Vendors' accountants shall each promptly (and in any event within such time as
reasonably enables the firm to make its decision in accordance with the timing
set out in paragraph 6.3) prepare and deliver to the firm a written statement on
the matters in dispute (together with the relevant supporting documents) and
deliver a copy of such written statement and supporting documents to the
Purchaser or the Institutional Vendors' Representative (as the case may be);

 



 54 

 

 

3.2.following delivery of their respective submissions, the Purchaser and the
Vendors shall have the opportunity to comment only once (provided that nothing
in this sub-paragraph shall prevent the Purchaser or the Vendors responding to
any requests from the firm under paragraph 8 below) on the other party's
submissions by written comment delivered to the firm not later than 20 Business
Days after the written statement was first submitted to the firm and copied to
the other party pursuant to paragraph 6.1;

 

3.3.the firm shall be requested to give its decision within 20 Business Days of
the expiry of the 20 Business Day period referred to in paragraph 6.2 (or such
later date as the Purchaser and the Institutional Vendors' Representative agree
in writing) of the confirmation and acknowledgment by the firm of its
appointment hereunder;

 

3.4.apart from procedural matters, the firm shall determine only:

 

(a)whether any of the arguments for an adjustment to the draft Adjustment put
forward in the written statements under paragraph 6.1 is correct in whole or
part; and

 

(b)if so, what alterations should be made to the draft Adjustment in order to
correct the relevant inaccuracy in it;

 

3.5.in giving such determination which shall be in writing and made available
for collection by the Vendors and the Purchaser at the offices of the firm, the
firm shall state what adjustments (if any) are necessary to the draft Adjustment
solely in respect of the matters in dispute in order to comply with the
requirements of this agreement and to determine finally the Adjustment and shall
give its reasons for each relevant determination (unless otherwise agreed by the
Institutional Vendors' Representative and the Purchaser);

 

3.6.the firm shall act as an expert (and not as an arbitrator) in making any
such determination and their determination of any matter falling within their
jurisdiction shall be final and binding on the Vendors and the Purchaser (in the
absence of manifest error). Where the relevant part of the firm's determination
is void the matter shall be resubmitted to the firm by either party for
correction as soon as is reasonably practicable);

 

3.7.the firm shall not be entitled to determine the scope of its own
jurisdiction; and

 

3.8.each of the Vendors and the Purchaser shall bear the costs and expenses of
all counsel and other advisers, witnesses and employees retained by them and the
costs and expenses of the firm shall be borne between the Vendors and the
Purchaser in such proportions as the firm shall in its discretion determine or,
in the absence of any such determination, equally between the Vendors on the one
part and the Purchaser on the other.

 

3.9.When the Vendors and the Purchaser reach (or pursuant to paragraph 6 are
deemed to reach) agreement on the Adjustment or when the Adjustment is finally
determined at any stage in accordance with the procedures set out in this Part
D, the Adjustment as so agreed or determined shall be the Adjustment for the
purposes of this agreement and shall be final and binding on the Purchaser and
the Vendors.

 

4.The Purchaser and the Vendors shall, and shall procure that its accountants
and other advisers shall, and shall instruct the firm to, keep all information
and documents provided to them pursuant to this Part D confidential and shall
not use them for any purpose, except for disclosure or use in connection with
the Adjustment, the proceedings of the firm or any other matter arising out of
this agreement or in defending any claim or argument or alleged claim or
argument relating to this agreement or its subject matter.

 

 55 

 

 

Schedule 6 – Purchase Price Allocation

 

Following the Purchaser Stockholder Approval the Purchaser shall calculate the
balance of funds which are to be released from the Trust Fund together with the
funds available to be drawn down under the Purchaser's Macquarie Agreement as
well as the balance of funds standing to it credit in any bank accounts
(together the "Available Funds").

 

The Purchaser shall then determine the amount of the Cash Element in the
following way:

 

1.it shall take the amount of the Available Funds;

 

2.it shall deduct the amount of the "Purchaser Costs" as set out in the
Waterfall in the agreed form (or if an adjustment to the Base Consideration has
been made pursuant to sub-paragraph (ii) of the definition of Base Consideration
then the amount in the Waterfall increased by the amount of such adjustment);

 

3.it shall deduct the amount of the "Target Costs" as set out in the Waterfall
in the agreed form (or if an adjustment to the Base Consideration has been made
pursuant to sub-paragraph (iii) of the definition of Base Consideration then the
amount in the Waterfall increased by the amount of such adjustment);

 

4.it shall deduct the amount of the repayment required under the A&R Agreement
together with any costs and fees associated with the A&R Agreement;

 

5.it shall deduct an amount equal to the US Dollar equivalent of UK £5 million
for the purposes of the Purchaser's Group having cash on its balance sheet;

 

6.the balance following such deductions shall comprise the funding in US Dollars
that the Purchaser must use to satisfy the Cash Element of the Completion
Payment; and

 

7.the actual amount of the Cash Element shall be paid in Pounds Sterling and
shall comprise that amount available to the Purchaser following conversion by
the Purchaser of the US Dollar amount into Pounds Sterling (after the deduction
of any applicable costs and commissions).

 

8.At least 1 Business Day prior to Completion the Purchaser, acting reasonably
and in good faith, shall provide to the Institutional Vendors' Representatives
their calculation of the Cash Element for the confirmation and agreement of the
Institutional Vendors' Representative as required under Clause 7.7.

 



 56 

 

 

Schedule 7 – Pre-Completion Restructuring of Shareholder Loan Notes

 

The following definitions shall have the following meanings when used in this
Schedule 7:

 

"Relevant Proportion" means, in relation to any Vendor, that proportion which
the value of the principal and accrued interest of the 633 Loan Notes held by
them equates to the total value of the principal and accrued interest of all the
633 Loan Notes in issue;

 

"Vendor Loan Note Holder" means a Vendor that is the owner of any Shareholder
Loan Notes;

 

Restructuring

 

1.1.Following receipt of the CP Satisfaction Notice, the Institutional Vendors'
Representative shall calculate the Loan Note Payment, the Exchanged Loan Notes
and the Remaining 633 Notes (each as defined below) in accordance with the terms
set out in the SPA and based on the expected Completion Date. The Purchaser
shall provide any information reasonably requested by the Institutional Vendors'
Representative to assist in these calculations as soon as possible to enable the
Institutional Vendors' Representative to comply with the time frames set out
herein. The Institutional Vendors' Representative shall provide a copy of these
calculations to the Purchaser within two Business Days of receipt of the CP
Satisfaction Notice. The Purchaser shall provide any comments it may have on
these calculations within one Business Day of receipt of the calculations.

 

1.2.Following agreement on the calculations as detailed above, each of the
Vendor Loan Note Holders, the Company, and DMWSL 632 undertakes to carry out the
below steps to the extent they apply to them in the order set out below:

 

1.2.1.Step 1 – the Vendor Loan Note Holders shall enter into a written
resolution of the majority holders of the Shareholder Loan Notes agreeing that
all of the Shareholder Loan Notes in issue shall be exchanged for an equivalent
value of shareholder loan notes to be issued by the Company (the "633 Loan
Notes"). The Company shall issue a PIK Loan Note Instrument for these purposes
on the same terms as the Shareholder Loan Note Instrument, with the added
inclusion of a drag right enabling the holders of 633 Loan Notes to be dragged
on substantially the same terms and conditions as the drag right contained in
Article 43 of the Articles (the "633 Loan Note Instrument"). The Company shall
agree to issue the 633 Loan Notes for the benefit of DMWSL 632 by way of a
capital contribution to DMWSL 632 for which the Company shall receive in the
aggregate one ordinary share in the share capital of DMWSL 632; and

 

1.2.2.Step 2 - the Vendors who, following Step 1 above, are holders of 633 Loan
Notes (the "633 Loan Note Vendors") shall enter into a written resolution of the
majority holders of the 633 Loan Notes agreeing to exchange the right to
repayment of such amount of interest (and if such amount of interest is
insufficient, principal) on a proportion of the 633 Loan Notes (the "Exchanged
Loan Notes") for ordinary shares in the Company, such that after the exchange
the number of 633 Loan Notes remaining in issue (the "Remaining 633 Notes")
shall be equal in value to the Loan Note Payment. Each holder of 633 Loan Notes
shall have their loan note holding reduced in accordance with their Relevant
Proportion and shall be entitled to be issued one ordinary share each in the
Company in exchange for compromising all of the interest together with such
amount of the principal amount of the Exchanged Loan Notes as is required to
ensure that the Remaining 633 Notes are equal in value to the Loan Note Payment
(the "Exchange Shares").

 

1.3.Each of the Company, and DMWSL 632 undertake to procure that any board
minutes, filings, authorisations and other corporate formalities required to
give effect to the Pre-Completion Restructuring shall be held, passed, and
filed.

 

 57 

 

 

Schedule 8 - Definitions and Interpretation

 

1.In this Agreement, except so far as the context otherwise requires, the
following terms shall have the following meanings:

 

"633 Loan Note Instrument" has the meaning given in Schedule 7;

 

"633 Loan Note Vendors" has the meaning given in Schedule 7;

 

"Accounts" means the audited consolidated accounts for the Group for the
financial year ending on 30 September 2015 provided at document 1.2.1.1 in the
Data Room;

 

"Accruing Negative Consideration" means the sum of £21,500 for each day from
(but excluding) the Locked Box Date to (and including) the date of Completion;

 

"A Ordinary Shares" means the A ordinary shares of £0.01 nominal value each
issued in the share capital of the Company;

 

"Accounts Date" means 30 September 2015;

 

"AGCC" shall bear the meaning given in Clause 6.1(d);

 

"A&R Agreement" means the agreement dated on or about the date of this Agreement
effecting the amendment and restatement of the Group's Existing Financing
Arrangements between, among others, DMWSL 631 Limited and Ares Management
Limited as Agent and Security agent;

 

"Articles" means the articles of association of the Company as at the date of
this Agreement;

 

"Base Consideration" means the sum of the following:

 

(i)£100,363,394.31; plus

 

(ii)any amount by which the "Purchaser Costs" to be used in the calculation of
the Cash Element pursuant to Schedule 6 exceed £8,237,909.41; less

 

(iii)any amount that comes within the terms of sub-paragraph (ix) of the
definition of Permitted Leakage; less

 

(iv)any amount of issued PIK notes and accrued PIK interest that exceeds
£7,785,855.80 and any amount of cash interest that exceeds £134,778 in each case
on the Group's Existing Financing Agreements as at Completion;

 

"B Ordinary Shares" means the B ordinary shares of £0.01 nominal value each
issued in the share capital of the Company;

 

"B1 Ordinary Shares" means the B1 ordinary shares of £0.001 nominal value each
issued in the share capital of the Company;

 

"B2 Ordinary Shares" means the B2 ordinary shares of £0.75 nominal value each
issued in the share capital of the Company;

 

"B3 Ordinary Shares" means the B3 ordinary shares of £0.01 nominal value each
issued in the share capital of the Company;

 



 58 

 

 

"Business" means the business and activities of the Group as carried out at the
date of this Agreement;

 

"Business Day" means a day (other than a Saturday or Sunday) on which clearing
banks are open for normal business in London and New York;

 

"Business Plan" means the management plan related to the Group as set out in the
Data Room at reference 1.2.3.19;

 

"Call Exercise Notice" has the meaning given to it in the Opco Articles;

 

"Cash Element" means that part of the Purchase Price which is payable in cash
calculated in accordance with the requirements of Schedule 6 which in no event
shall be less than zero;

 

"Completion" means the completion of the matters set out in Schedule 4;

 

"Completion Date" means the date which is a maximum of three Business Days after
the Parties have been notified that all of the Conditions Precedent have been
(or as appropriate remain) satisfied (or such other time as may be agreed in
writing between the Vendor's Representatives and the Purchaser);

 

"Completion Payment" bears the meaning given to it in Clause 7.2;

 

"Communications Plan" means the communications plan in form agreed in writing
between the Institutional Vendors' Representative and the Purchaser following
the date of this agreement;

 

"Conditions Precedent" has the meaning given to it in Clause 6.3;

 

"Confidentiality Agreement" means the confidentiality agreement dated 10
November 2015 between the Company and Hydra Industries Acquisition Corp. ;

 

"Connected Person" means:

 

(i)in relation to any person, a member of that person's family within the
meaning of section 253 of the Companies Act 2006;

 

(ii)in relation to any person, a family trust established for the benefit of
that person or a member of that person's family as defined above;

 

(iii)in relation to any person, a company which such person controls (within the
meaning of section 435(10) of the Insolvency Act 1986), but excluding any
portfolio investee entity of any investment funds owned, managed or advised by
any of the Institutional Vendors; and/or

 

(iv)in relation to any company, a company which controls such company or which
is controlled by the same person as such company (within the meaning of section
435(10) of the Insolvency Act 1986), but excluding any portfolio investee entity
of any investment funds owned, managed or advised by any of the Institutional
Vendors;

 

"Consideration Shares" means the common stock of the Purchaser issued to the
Vendors hereunder, valued, for the purposes of this Agreement, at US$10.00 per
share, which shall have the same rights as the existing Purchaser Stock as at
the date of this Agreement;

 



 59 

 

 

"CP Satisfaction Notice" has the meaning given in Clause 6.13;

 

"Completion Disclosure Letter" means the disclosure letter against the Warranty
Deed to be delivered by the Management Vendors at Completion;

 

"Conversion Rate" means the average of the spot selling and buying rates for a
transaction between the two currencies in question as quoted on the relevant
Reuters page as at the close of business (London time) on the 15 Business Days
prior to the Relevant Conversion Date (as defined in Clause 27.4) or, if no such
rate is quoted on that date, on the preceding date on which such rates are
quoted;

 

"CRC Information" means any information regarding the CRC Scheme or required by
either the Vendors' Group or the Purchaser's Group in connection with their
respective obligations to comply with the CRC Order;

 

"CRC Order" means the CRC Energy Efficiency Scheme Order 2013 and the CRC Energy
Efficiency Scheme Order 2010 (as amended by the CRC Energy Efficiency Scheme
Order 2013 and the CRC Energy Efficiency Scheme (Amendment) Order 2011) and such
laws relating to the CRC Scheme, any guidance issued by any relevant authority
and any re-enactment or variation of any such laws or guidance in force from
time to time;

 

"CRC Scheme" means the CRC Energy Efficiency Scheme established by the CRC
Order;

 

"Data Room" means the data room of documents relating to the Company hosted by
Intralinks under the name "Project Ciao – Indiana" for the purposes of the
transaction evidenced by this Agreement;

 

"Data Room Documents" means the documents comprising the Project Ciao - Indiana
on-line data room made available to the Purchaser and listed in the data room
index downloaded on 11 July 2016 and annexed to the Disclosure Letter;

 

"Disclosed" means fairly disclosed (in a manner and with sufficient detail to
enable a reasonable person to identify the nature and scope of the matter
disclosed) in or by:

 

(i)the Disclosure Letter;

 

(ii)the Disclosure Documents; and/or

 

(iii)the Reports;

 

"Disclosure Documents" means the Data Room Documents together with any further
documents annexed to or incorporated by reference into the Disclosure Letter;

 

"Disclosure Letter" means the disclosure letter provided by the Warrantors and
accepted by the Purchaser and dated on or about the date of this Agreement;

 

"Drag Provision" has the meaning given to it in Clause 3.1;

 

"Earn-Out Consideration" means that amount of the Purchase Price which is
calculated by reference to Schedule 5 of this Agreement;

 



 60 

 

 

"Earn-Out Shares" bears the meaning given to it in Part A of Schedule 5;

 

"EBITDA" shall bear the meaning given in Schedule 5;

 

"Effective Time" means immediately prior to Completion;

 

"Encumbrance" means any charge, mortgage, pledge, security interest, lien,
option, right of pre-emption, equity, power of sale, right of set-off,
hypothecation or other analogous third party right (but excluding any such right
created by the articles of association of any member of the Group);

 

"Entitlements" has the meaning given to it in the Management Bonus Scheme;

 

"Existing Investment Agreement" means the investment agreement relating to the
Company entered into between the Company, DMWSL 632 Limited, DMWSL 631 Limited,
Gaming Acquisitions Limited, the Original Managers and the Original Institution
(each as defined therein) dated 3 May 2010;

 

"Exchange Shares" has the meaning given in Schedule 7;

 

"Gambling Authorities" means:

 

(i)the Gambling Commission;

 

(ii)the Licensing Authority of Gibraltar; and

 

(iii)Alderney Gambling Control Commission;

 

"Gambling Commission" means the Gambling Commission established by Part 2 of the
Gambling Act 2005 (UK Statute) and which regulates gambling in Great Britain;

 

"Gibraltar Gambling Act" has the meaning given to it in Clause 6.1(c);

 

"Gibraltar Licensing Authority" has the meaning given to it in Clause 6.1(c);

 

"Group" means the Company and its subsidiaries;

 

"Group Company" means any member of the Group;

 

"Group's Existing Financing Arrangements" means all amounts outstanding under
the senior term and revolving facilities agreement dated 18 March 2014 between,
among others, DMWSL 631 Limited as Parent, certain of its subsidiaries as
borrowers and guarantors, Ares Management Limited and Lloyds Bank plc as
Arrangers and Ares Management Limited as Agent and Security Agent as acceded to
from time to time including (but not limited to) all amounts of principal and
interest and all costs, fees and other expenses which are or become due and
payable in connection with the repayment and/or prepayment of such facilities on
the Completion Date;

 

"Growth Shares" has the meaning given to it in the Opco Articles;

 

"Growth Shareholders" means the holders of any Growth Shares at the relevant
time;

 

"Institutional Vendors" means those entities listed in column (1) of the table
in Part A of Schedule 1;

 



 61 

 

 

"Institutional Vendors' Representative" means Vitruvian Directors I Limited;

 

"Interest Rate" has the meaning given in Clause 27.3;

 

"Long Stop Date" means 31 December 2016;

 

"Leakage" means:

 

(i)any dividend or distribution (in cash or in kind) declared, paid or made by a
Group Company to a Vendor or its Connected Persons;

 

(ii)any payments made to a Vendor or its Connected Persons by any Group Company
in respect of any share capital, or other securities of any Group Company being
issued, redeemed, purchased or repaid, or any other return of capital including
without limitation any cash payment of interest on the Shareholder Loan Notes to
the extent not provided for in the Locked Box Accounts and any cash payment made
in respect of the restructuring of the Shareholder Loan Notes (but for the
avoidance of doubt the steps comprising Pre-Completion Restructuring shall not
constitute a cash payment for these purposes);

 

(iii)the waiver, forgiveness, release or discount (in whole or in part) by any
Group Company of any amount or obligation owed to such Group Company by a Vendor
or its Connected Persons;

 

(iv)any indemnity, guarantee or other contingent liability or obligation granted
or assumed by a Group Company for the benefit of a Vendor or its Connected
Persons;

 

(v)the purchase by a Group Company of any assets from a Vendor or its Connected
Persons to the extent that such transfer is at more than their market value;

 

(vi)the transfer by a Group Company to a Vendor or its Connected Persons of any
assets to the extent that such transfer is at less than market value;

 

(vii)any payment by a Group Company of, or obligation on a Group Company to pay
or incur any costs, professional fees or transaction bonuses to any person which
are payable by a Vendor or its Connected Persons in connection with the
transactions contemplated by this Agreement;

 

(viii)any payment of management or investment or equivalent fees to any of the
Vendors or their Connected Persons;

 

(ix)any agreement or arrangement made or entered into by any Group Company to do
or give effect to any matter referred to in (i) to (viii) above;

 

(x)any Taxation arising and payable by a Group Company as a consequence of
anything described in paragraphs (i) to (ix) above; or

 

(xi)any other payment made to a Vendor or its Connected Persons by any Group
Company to the extent it is not on arm's-length terms and in the ordinary course
of business,

 



 62 

 

 

but excludes Permitted Leakage. For the avoidance of doubt each of the items
included in the Waterfall which are described as being shared expenses shall not
comprise Leakage;

 

"Loan Noteholders" means the holders of the Shareholder Loan Notes;

 

"Locked Box Accounts" means the management accounts for the four week period to
4 June 2016 with an agreed walk forward to 2 July 2016 in the agreed form;

 

"Locked Box Date" means 2 July 2016;

 

"Machines" means all betting, gaming and entertainment machines, vending
machines, self service betting terminals, ATM machines and coin operated
telephones operated by the Group (including for the avoidance of doubt, all
fixed odds betting terminals, bingo hand-held devices, video lottery terminals,
amusement-with-prizes machines, skill-with-prizes machines, pool machines and
the like) together with any other revenue generating machine operated by the
Group in the ordinary course of trading and including all inputs and components
of such machines;

 

"Majority Noteholders" has the meaning given in the Shareholder Loan Note
Instrument;

 

"Management Accounts" means the management accounts of the Group for the four
week period ending on 4 June 2016;

 

"Management Bonus Scheme" means collectively the UK Cash Bonus Scheme, the UK
Phantom Bonus Scheme, the Gibraltar Cash Bonus Scheme; the Gibraltar Phantom
Bonus Scheme and the Growth Share Scheme and all sums payable in connection with
the Growth Shares, as such documents are included in Data Room Documents/folders
1.1.2.16.1.2 and 2.3.9;

 

"Management Vendors" means those individuals listed in column (1) of the table
in Part B of Schedule 1;

 

"Management Vendors' Representative" means Steven Holmes of 3 The Maltings
Wetmore Road, Burton-On-Trent, Staffordshire, DE14 1SE ;

 

"Material Adverse Effect" means a matter, event, circumstance, change or
occurrence in each case that occurs after the date of this Agreement (an
"Event"):

 

(a)that is not an Event that was Disclosed by or on behalf of the Vendors (or
any of them) to the Purchaser prior to the date of this Agreement; and

 

(b)that (either alone or in combination) results in, or is reasonably likely to
result in, a material adverse effect on the assets, liabilities, business,
operations, results of operations, financial condition or profits of the Group
(taken as a whole) or on the ability of the Vendors to consummate the
transactions contemplated by this Agreement,

 

(c)which is in each case is not caused by:

 

(i)general changes in any financial market, or in interest rates or currency
exchange rates or in general economic, financial or political conditions;

 



 63 

 

 

(ii)changes in general laws, regulations or accounting practices (but excluding
changes in laws, regulations or accounting practices primarily applicable to the
gambling industry, which shall be taken into account in determining whether a
Material Adverse Effect has occurred, irrespective of whether such change has
been Disclosed and irrespective of whether such change disproportionately
impacts the Group);

 

(iii)any transaction contemplated by this Agreement; or

 

(iv)any act or omission of any member of the Purchaser's Group,

 

provided, however that a matter, event, development, circumstance, change or
occurrence the cause of which is set forth in items (i) or (ii) above shall be
taken into account in determining whether a Material Adverse Effect has occurred
if and to the extent such Event has, or would reasonably be expected to have,
individually or in the aggregate, an impact on the assets, liabilities,
business, operations, results of operations, financial condition or profits of
the Group (taken as a whole) which is substantially more adverse to the Group
relative to other similarly situated participants in the gambling industry
segments in which the Group operates in the United Kingdom or any other
jurisdiction in which the Group conducts business;

 

"Material Change" has the meaning given to it under paragraph 4(2) of Schedule 1
of the Gibraltar Gambling Act;

 

"Minority Investor Shareholders" means the Institutional Vendors other than
Landgame S.à.r.l.;

 

"Minority Shareholders" means Barclayshare Nominees Limited, Tom Callanan, JM
Finn Nominees Limited, Michael John Kelly, Mary McCarthy, Morstan Nominees
Limited, Pershing Nominees Limited, TD Waterhouse Nominees (Europe) Limited,
John Stergides, and the Bank of New York Nominees Limited;

 

"Minority Shares" means those A Ordinary Shares held by the Minority
Shareholders;

 

"NASDAQ" means the NASDAQ Stock Market;

 

"Opco Articles" has the meaning given to it in Clause 5.1;

 

"Operating Licence" means an operating licence which is required by the Gambling
Act 2005 and which comes within the meaning of and is issued pursuant to Part 5
of the Gambling Act 2005;

 

"Parent Put/Call Consideration" has the meaning given to it in the Opco
Articles;

 

"Participating Executives" has the meaning given to it in the Management Bonus
Scheme;

 

"Permitted Leakage" means:

 

(i)all payments of remuneration, benefit in kind, directors' fees and expenses
made to or for the benefit of any of the Vendors or any of their Connected
Persons as employees or directors of any Group Company provided that such
payments are in the ordinary course of their employment and in accordance with
the terms of their employment or service agreements as disclosed to the
Purchaser in the Data Room, including the payment and/or accrual of any ordinary
course end-of-year bonuses;

 



 64 

 

 

(ii)payment of the fees and expenses of certain professional advisers or service
providers of up to £4,406,556.02 (such figure to be inclusive of any
irrecoverable VAT) in the aggregate to such advisers or providers in relation to
advice or other services provided and in relation to matters contemplated by
this Agreement;

 

(iii)directors' and monitoring fees in the aggregate of £41,414 per calendar
quarter plus actually incurred expenses of up to £5,000 in aggregate for the
period from the Locked Box Date to Completion, payable to Vitruvian Directors I
Limited and Vitruvian Directors II Limited, and to Jeremy Brade;

 

(iv)continued accrual of interest on the Shareholder Loan Notes (but not the
payment in cash of such interest);

 

(v)the restructuring of the Shareholder Loan Notes as set out in Schedule 7;

 

(vi)all payments made to the Growth Shareholders made in exchange for the
transfer of their Growth Shares;

 

(vii)the payment of PIK interest accrued and/or paid and any other costs, fees
and expenses incurred in relation to the Group's Existing Financing Arrangements
or connection with the A&R Agreement;

 

(viii)transaction bonuses in an amount of up to £4,155,000 (including any
employer's national insurance contributions) payable or paid to the Management
Vendors pursuant to the Management Bonus Scheme in connection with the
transactions contemplated by this Agreement;

 

(ix)any additional payments not exceeding £3,000,000 notified in writing by the
Institutional Vendors' Representative to the Purchaser so long as an equivalent
amount is also deducted from the Base Consideration;

 

(x)all payments approved in advance of being made by the Purchaser in writing
(including by e-mail); and

 

(xi)all payments to the extent directly related to any filing required to be
made in any jurisdiction in connection with the satisfaction of the Conditions
Precedent;

 

"Permits" means:

 

(i)all licences, permits, authorisations or consents required by law in order
for it to supply or provide gambling products or services in the same manner as
currently supplied or provided by any Group Company; and

 

(ii)all other necessary licences, permits, authorisations or consents required
by law (excluding IP Licences) in order for it to carry on its business as now
carried on, the absence of which would have a material adverse effect on the
business of the Group;

 

"Pre-Completion Restructuring" means the process of restructuring the
Shareholder Loan Notes as set out in Clause 3 and Schedule 7;

 



 65 

 

 

"Possible Termination Event Notice" shall bear the meaning ascribed to it in
Clause 9.5;

 

"Purchase Price" has the meaning given in Clause 7.1;

 

"Purchaser's Group" means the Purchaser, any holding company of the Purchaser,
any subsidiary of the Purchaser or any such holding company from time to time;

 

"Purchaser's Knowledge", "Knowledge of the Purchaser" or any similar phrase,
with respect to the Purchaser, means the actual knowledge of Lorne Weil, George
Peng and Martin Schloss;

 

"Purchaser's Macquarie Agreement" means the agreement between the Purchaser and
MIHI LLC for the contingent forward purchase of Purchaser Stock for an aggregate
price of USD$20,004,347.83;

 

"Purchaser's Solicitors" means Mishcon de Reya LLP, Africa House, 70 Kingsway,
London WC2B 6AH and Kramer Levin Naftalis & Frankel LLP, 177 Avenue of the
Americas, New York NY 10036, or their respective successors in business or any
other firm appointed as solicitors by the Purchaser for the purposes of this
Agreement;

 

"Purchaser Stock" means common stock, par value US$0.0001 per share, of the
Purchaser;

 

"Purchaser Stockholder Approval" shall bear the meaning ascribed to it in Clause
8.6;

 

"Registration Rights Agreement" means the agreement between the Purchaser and
the holders of the Consideration Shares in respect of the registration of those
shares on the NASDAQ Capital Market in the agreed form;

 

"Remaining 633 Loan Notes" has the meaning given in Schedule 7;

 

"Reports" means the following reports commissioned by or on behalf of the
Purchaser or the Vendors in connection with the acquisition of the Sale Shares
pursuant to the Acquisition Agreement: (i) the financial due diligence report
dated 7 January 2016 prepared by KPMG LLP and trading update dated 5 February
2016, (ii) the legal due diligence report prepared by Dickson Minto W.S. dated
15 January 2016, and (iii) the regulatory due diligence report prepared by DLA
Piper LLP dated 22 June 2016;

 

"Representatives" means the offices, directors, managers, employees, solicitors,
accountants, advisors, representatives, consultants and agents of a party;

 

"Sale Shares" means the A Ordinary Shares, B Ordinary Shares, B1 Ordinary
Shares, B2 Ordinary Shares, and B3 Ordinary Shares listed in column (3) of the
tables in Part A and Part B of Schedule 1, and shall include the Exchange Shares
issued pursuant to the Pre-Completion Restructuring held by the Vendors at
Completion;

 

"SEC" means the United States Securities and Exchange Commission;

 

"Senior Employee" has the meaning given in paragraph 14 of Part B of Schedule 3;

 

"Shareholder Loan Notes" means the 10,415,832,274 PIK loan notes issued by DMWSL
632 Limited pursuant to the Shareholder Loan Note Instrument held by the Vendors
as at the date hereof, and, following the completion of the Pre-Completion
Restructuring, shall mean the Remaining 633 Loan Notes held by the Vendors at
Completion;

 



 66 

 

 

"Shareholder Loan Note Instrument" means the PIK loan note instrument adopted by
DMWSL 632 Limited on 6 July 2010 or, following the completion of the
Pre-Completion Restructuring, the replacement instrument adopted by the Company
prior to Completion;

 

"Stock Element" means that part of the Purchase Price which consists of
Consideration Shares in an amount equal to the Purchaser Price less the Cash
Element as such Cash Element is calculated in accordance with Schedule 6;

 

"Stockholders' Agreement" means the agreement between the Purchaser and the
holders of the Purchaser Stock in the agreed form;

 

"Taxation" or "Tax" means all forms of taxation and statutory, governmental,
state, provincial, local government, municipal, federal, or cantonal
impositions, duties, contributions and levies, in each case in the nature of
taxation and wherever in the world (but not including uniform business rates,
water rates, community charges or council tax, or any tax, charge, rate or duty
similar to, corresponding with, replacing or replaced by any of them);

 

"Transaction Allocation" has the meaning given to it in Clause 7.8;

 

"Transaction Documents" has the meaning given to it in Clause 20.1;

 

"Vendors" means the Institutional Vendors and the Management Vendors, as listed
in Schedule 1;

 

"Vendors' Representatives" means the Institutional Vendors' Representative and
the Management Vendors' Representative acting together;

 

"Vendor's Solicitors" means Dickson Minto W.S., Broadgate Tower, 20 Primrose
Street, London EC2A 2EW;

 

"Vendor's Solicitors' Bank Account" means the Vendor's Solicitors' client
account as notified in writing by the Vendor to the Purchaser at least two
Business Days prior to the Completion Date;

 

"Warranty Deed" means the deed entered into on or around the date hereof between
the Warrantors (as defined therein) and the Purchaser relating to the management
warranties to be provided in connection with the transaction that is the subject
of this Agreement; and

 

"Waterfall" means the sheet in the agreed form setting out certain items
relating to Permitted Leakage and the calculation of the Cash Element.

 

2.In this Agreement, unless the context otherwise requires:

 

2.1.references to persons shall include individuals, bodies corporate (wherever
incorporated), unincorporated associations and partnerships and that persons
legal personal representatives and successors;

 

2.2.the headings are inserted for convenience only and shall not affect the
construction of this Agreement;

 



 67 

 

 

2.3.references to one gender include all genders;

 

2.4.any reference to an enactment or statutory provision is a reference to it as
it may have been, or may from time to time be, amended, modified, consolidated
or re-enacted provided that any such amendment, consolidation or re-enactment
made after the date of this Agreement shall not increase the liability or
obligation of any party;

 

2.5.reference to the singular will include the plural and vice versa;

 

2.6.the words including and include shall mean including without limitation and
include without limitation respectively;

 

2.7.general words shall not be given a restrictive meaning by reason of the fact
that they are preceded or followed by words indicating a particular class of
acts, matters or things;

 

2.8.any reference to any document other than this Agreement is a reference to
that other document as amended, varied, supplemented, or novated (in each case,
other than in breach of the provisions of this Agreement) at any time;

 

2.9.any reference to a document in the agreed form is to the form of the
relevant document agreed between the parties and executed at the same time as
this Agreement or for the purpose of identification initialled by or on behalf
of the parties (with such amendments as may be agreed by or on behalf of the
parties);

 

2.10.where a word or expression is given a particular meaning, other grammatical
forms or parts of speech of such word or expression shall bear a corresponding
meaning;

 

2.11.unless otherwise stated, reference to Recitals, Clauses and Schedules are
to recitals, clauses, and schedules of and to the Agreement;

 

2.12.references to any party to this Agreement shall include its successors and,
where the benefit of this Agreement has been assigned under Clause 17, shall
mean the person or persons for the time being entitled to the benefit of this
Agreement;

 

2.13.words and expressions defined in the Companies Act 1985 or Companies Act
2006 should (unless given an inconsistent meaning in this Agreement) bear the
same meanings in this Agreement;

 

2.14.any reference to a "holding company" or a "subsidiary" means a "holding
company" or "subsidiary" as defined in section 1159 of the Companies Act 2006,
save that a company shall be treated as a company whether or not formed or
incorporated in the United Kingdom and for the purposes of the membership
requirement contained in sections 1159(1)(b) and (c) as a member of another
company even if its shares in that other company are registered in the name of
(i) its nominee or (ii) another person (or its nominee) by way of security or in
connection with the taking of security. Any reference to an "undertaking" shall
be construed in accordance with section 1161 of the Companies Act 2006 and any
reference to a "parent undertaking" or a "subsidiary undertaking" means
respectively a "parent undertaking" or "subsidiary undertaking" as defined in
section 1162 of the Companies Act 2006, save that an undertaking shall be
treated as an undertaking whether or not formed or incorporated in the United
Kingdom and for the purposes of the membership requirement in sections
1162(2)(b) and (d) and section 1162(3)(a) as a member of another undertaking
even if its shares in that other undertaking are registered in the name of (i)
its nominee or (ii) another person (or its nominee) by way of security or in
connection with the taking of security;

 



 68 

 

 

2.15.in relation to a limited liability partnership, references to "directors"
or "employees" shall be taken as a reference to the designated members and
(where applicable) employees of that limited liability partnership; and

 

2.16.references to any English legal term for any action, remedy, method of
judicial proceeding, legal document, legal status, court, statute, official or
any other legal concept shall, in respect of any jurisdiction other than
England, be deemed to include the legal concept which most nearly approximates
in that jurisdiction to the English legal term.

 

3.The Schedules form part of this Agreement.

 

 69 

 

 

Execution

 

SIGNED and DELIVERED as a DEED by for and on behalf of HYDRA INDUSTRIES
ACQUISITION CORP. in the presence of:   /s/ Martin E-Schloss                 /s/
Debra Aronowitz      Witness     Debra Aronowitz              Full Name     149
W. 80th St #2A      Address     New York, NY 10024       Lawyer Occupation    

 

 

 

 



SIGNED and DELIVERED as a DEED by Luke Alvarez, Director for and on behalf of
DMWSL 633 LIMITED in the presence of:   /s/ Luke Alvarez       DIRECTOR        
/s/ Carys Damon    Witness     Carys Damon             Full Name     1-2 Berners
St. Address     London WIT 32A       Solicitor Occupation    

 

 

 

 

 



SIGNED and DELIVERED as a DEED by Steven Holmes, Director for and on behalf of
DMWSL 632 LIMITED in the presence of:   /s/ Steven Holmes       DIRECTOR        
/s/ Carys Damon    Witness     Carys Damon             Full Name     1-2 Berners
St. Address     London WIT 32A       Solicitor Occupation    

 



SIGNED and DELIVERED as a DEED by Steven Holmes, Director for and on behalf of
GAMING ACQUISITIONS LIMITED in the presence of:   /s/ Steven Holmes      
DIRECTOR         /s/ Carys Damon    Witness     Carys Damon             Full
Name     1-2 Berners St. Address     London WIT 32A       Solicitor Occupation  
 

  

 

 

 

 



SIGNED and DELIVERED as a DEED by DAVID WILSON acting by his duly authorised
Attorney, Steven Holmes in the presence of:   /s/ Steven Holmes       For and on
behalf of       DAVID WILSON         /s/ Carys Damon    Witness     Carys
Damon             Full Name     1-2 Berners St. Address     London WIT 32A      
Solicitor Occupation    

 



SIGNED and DELIVERED as a DEED by JAMES O'HALLERAN acting by his duly authorised
Attorney, Steven Holmes in the presence of:   /s/ Steven Holmes       For and on
behalf of       JAMES O'HALLERAN         /s/ Carys Damon    Witness     Carys
Damon             Full Name     1-2 Berners St. Address     London WIT 32A      
Solicitor Occupation    

 

 



 

 

 



SIGNED and DELIVERED as a DEED by LEE GREGORY acting by his duly authorised
Attorney, Steven Holmes in the presence of:   /s/ Steven Holmes       For and on
behalf of       LEE GREGORY         /s/ Carys Damon    Witness     Carys
Damon             Full Name     1-2 Berners St. Address     London WIT 32A      
Solicitor Occupation    

 



SIGNED and DELIVERED as a DEED by STEVEN ROGERS acting by his duly authorised
Attorney, Steven Holmes in the presence of:   /s/ Steven Holmes       For and on
behalf of       STEVEN ROGERS         /s/ Carys Damon    Witness     Carys
Damon             Full Name     1-2 Berners St. Address     London WIT 32A      
Solicitor Occupation    

 

 

SIGNED and DELIVERED as a DEED by STEVEN HOLMES in the presence of:   /s/ Steven
Holmes       STEVEN HOLMES         /s/ Carys Damon    Witness     Carys
Damon             Full Name     1-2 Berners St. Address     London WIT 32A      
Solicitor Occupation    



 

 

 

 

 



SIGNED and DELIVERED as a DEED by ALISTAIR HOPKINS acting by his duly authorised
Attorney, Steve Holmes in the presence of:   /s/ Steven Holmes       For and on
behalf of       ALISTAIR HOPKINS         /s/ Carys Damon    Witness     Carys
Damon             Full Name     1-2 Berners St. Address     London WIT 32A      
Solicitor Occupation    

 



SIGNED and DELIVERED as a DEED by ZIRIA ENTERPRISES LTD acting by its duly
authorised Attorney, Steven Holmes in the presence of:   /s/ Steven Holmes      
For and on behalf of       ZIRIA ENTERPRISES LTD         /s/ Carys Damon   
Witness     Carys Damon             Full Name     1-2 Berners St. Address    
London WIT 32A       Solicitor Occupation    

 

 

 

 

 



SIGNED and DELIVERED as a DEED by TARIQ TUFAIL acting by his duly authorised
Attorney, Steven Holmes in the presence of:   /s/ Steven Holmes       For and on
behalf of       TARIQ TUFAIL         /s/ Carys Damon    Witness     Carys
Damon             Full Name     1-2 Berners St. Address     London WIT 32A      
Solicitor Occupation    

 



SIGNED and DELIVERED as a DEED by CARLTON TERRY acting by his duly authorised
Attorney, Steven Holmes in the presence of:   /s/ Steven Holmes       For and on
behalf of       CARLTON TERRY         /s/ Carys Damon    Witness     Carys
Damon             Full Name     1-2 Berners St. Address     London WIT 32A      
Solicitor Occupation    

 

 

 

 

 



SIGNED and DELIVERED as a DEED by STEVE COLLETT acting by his duly authorised
Attorney, Steven Holmes in the presence of:   /s/ Steven Holmes       For and on
behalf of       STEVE COLLETT         /s/ Carys Damon    Witness     Carys
Damon             Full Name     1-2 Berners St. Address     London WIT 32A      
Solicitor Occupation    

 



SIGNED and DELIVERED as a DEED by LUCY BUCKLEY acting by her duly authorised
Attorney, Steven Holmes in the presence of:   /s/ Steven Holmes       For and on
behalf of       LUCY BUCKLEY         /s/ Carys Damon    Witness     Carys
Damon             Full Name     1-2 Berners St. Address     London WIT 32A      
Solicitor Occupation    

 

 

 

 

 



SIGNED and DELIVERED as a DEED by ANDREW BARBER acting by his duly authorised
Attorney, Steven Holmes in the presence of:   /s/ Steven Holmes       For and on
behalf of       ANDREW BARBER         /s/ Carys Damon    Witness     Carys
Damon             Full Name     1-2 Berners St. Address     London WIT 32A      
Solicitor Occupation    

 



SIGNED and DELIVERED as a DEED by ALEX MACGREGOR-DEVLIN acting by his duly
authorised Attorney, Steven Holmes in the presence of:   /s/ Steven Holmes      
For and on behalf of       ALEX MACGREGOR-DEVLIN         /s/ Carys Damon   
Witness     Carys Damon             Full Name     1-2 Berners St. Address    
London WIT 32A       Solicitor Occupation    

 



 

 

 

 



SIGNED and DELIVERED as a DEED by STEVEN DAVIES acting by his duly authorised
Attorney, Steven Holmes in the presence of:   /s/ Steven Holmes       For and on
behalf of       STEVEN DAVIES         /s/ Carys Damon    Witness     Carys
Damon             Full Name     1-2 Berners St. Address     London WIT 32A      
Solicitor Occupation    

 



SIGNED and DELIVERED as a DEED by RICHARD WHITE acting by his duly authorised
Attorney, Steven Holmes in the presence of:   /s/ Steven Holmes       For and on
behalf of       RICHARD WHITE         /s/ Carys Damon    Witness     Carys
Damon             Full Name     1-2 Berners St. Address     London WIT 32A      
Solicitor Occupation    

 

 

 

 

 



SIGNED and DELIVERED as a DEED by MATT INGRAM acting by his duly authorised
Attorney, Steven Holmes in the presence of:   /s/ Steven Holmes       For and on
behalf of       MATT INGRAM         /s/ Carys Damon    Witness     Carys
Damon             Full Name     1-2 Berners St. Address     London WIT 32A      
Solicitor Occupation    

 

 

 

 

 

 



SIGNED and DELIVERED as a DEED by Gaël Sansy, Manager for and on behalf of
LANDGAME S.À.R.L.  in the presence of:   /s/ Gaël Sansy       For and on behalf
of       MANAGER         /s/ Christelle Petitjean  Witness     Christelle
Petitjean          Full Name     5 RueGuillame Knoll Address     L-1882
Luxembourg       Chartered Accountant Occupation    

 

 

 

 

 



SIGNED and DELIVERED as a DEED for and on behalf of ARES CAPITAL EUROPE LIMITED
acting by its duly authorised Attorney, VITRUVIAN DIRECTORS I LIMITED in the
presence of:   /s/       Attorney         /s/ Susannah Thomas   Witness    
Susannah Thomas       Full Name     529 Elgin Gardens Address     Guildford,
Surrey       Executive Assistant Occupation    



 



SIGNED and DELIVERED as a DEED for and on behalf of NORTH ATLANTIC VALUE GP III
LIMITED  acting in its capacity as General Partner, for and on behalf of TRIDENT
PRIVATE EQUITY FUND III LP acting by its duly authorised Attorney, VITRUVIAN
DIRECTORS I LIMITED in the presence of:   /s/       Attorney         /s/
Susannah Thomas   Witness     Susannah Thomas       Full Name     529 Elgin
Gardens Address     Guildford, Surrey       Executive Assistant Occupation    

 



 

 

 

 



SIGNED and DELIVERED as a DEED for and on behalf of HARWOOD CAPITAL NOMINEES
LIMITED (CLIENT ACCOUNT A) acting by its duly authorised Attorney, VITRUVIAN
DIRECTORS I LIMITED in the presence of:   /s/       Attorney         /s/ Sofia
Skliros  Witness     Sofia Skliros     Full Name     363 Fulham Palace Address  
  Rd, London 3W66TA       EA Occupation    

 



SIGNED and DELIVERED as a DEED for and on behalf of HARWOOD CAPITAL NOMINEES
LIMITED (CLIENT ACCOUNT B) acting by its duly authorised Attorney, VITRUVIAN
DIRECTORS I LIMITED in the presence of:   /s/       Attorney         /s/ Sofia
Skliros  Witness     Sofia Skliros     Full Name     363 Fulham Palace Address  
  Rd, London 3W66TA       EA Occupation    

 



 

 

 

 



SIGNED and DELIVERED as a DEED for and on behalf of HARWOOD CAPITAL NOMINEES
LIMITED (CLIENT ACCOUNT SC) acting by its duly authorised Attorney, VITRUVIAN
DIRECTORS I LIMITED in the presence of:   /s/       Attorney         /s/ Sofia
Skliros  Witness     Sofia Skliros     Full Name     363 Fulham Palace Address  
  Palace Road London       EA Occupation    

 



SIGNED and DELIVERED as a DEED for and on behalf of HARWOOD CAPITAL NOMINEES
LIMITED (CLIENT ACCOUNT NS) acting by its duly authorised Attorney, VITRUVIAN
DIRECTORS I LIMITED in the presence of:   /s/       Attorney         /s/ Sofia
Skliros  Witness     Sofia Skliros     Full Name     363 Fulham Palace Address  
  Palace Road London       EA Occupation    

 

  

 

 

 

 



SIGNED and DELIVERED as a DEED for and on behalf of HARWOOD CAPITAL NOMINEES
LIMITED (CLIENT ACCOUNT C) acting by its duly authorised Attorney, VITRUVIAN
DIRECTORS I LIMITED in the presence of:   /s/       Attorney         /s/ Sofia
Skliros  Witness     Sofia Skliros     Full Name     363 Fulham Palace Road
Address     London 5W66TA       EA Occupation    

  



SIGNED and DELIVERED as a DEED for and on behalf of HARWOOD CAPITAL NOMINEES
LIMITED (CLIENT ACCOUNT D) acting by its duly authorised Attorney, VITRUVIAN
DIRECTORS I LIMITED in the presence of:   /s/       Attorney         /s/ Sofia
Skliros  Witness     Sofia Skliros     Full Name     363 Fulham Palace Road
Address     London 5W66TA       EA Occupation    

 

 

 

 

 

 

 



SIGNED and DELIVERED as a DEED for and on behalf of HARWOOD CAPITAL NOMINEES
LIMITED (CLIENT ACCOUNT D) acting by its duly authorised Attorney, VITRUVIAN
DIRECTORS I LIMITED in the presence of:   /s/       Attorney         /s/ Sofia
Skliros  Witness     Sofia Skliros     Full Name     363 Fulham Palace Road
Address     London 5W66TA       EA Occupation    

 



SIGNED and DELIVERED as a DEED for and on behalf of HARWOOD CAPITAL NOMINEES
LIMITED (CLIENT ACCOUNT H) acting by its duly authorised Attorney, VITRUVIAN
DIRECTORS I LIMITED in the presence of:   /s/       Attorney         /s/ Sofia
Skliros  Witness     Sofia Skliros     Full Name     363 Fulham Palace Road
Address     London 5W66TA       EA Occupation    

 



 



 



 

 